 

Exhibit 10.1 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

among

 

LANDMARK STUDIO GROUP LLC

 

and

 

CHICKEN SOUP FOR THE SOUL ENTERTAINMENT, INC.,

 

COLE INVESTMENTS VII, LLC,

 

DAVID OZER,

 

LEGEND CAPITAL MANAGEMENT, LLC

 

and

 

KEVIN V. DUNCAN

 

dated as of

 

October 11, 2019

 



 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

This Limited Liability Company Agreement of LANDMARK STUDIO GROUP LLC, a
Delaware limited liability company (the “Company”), is entered into as of
October 11, 2019 (“Effective Date”) by and among the Company, CHICKEN SOUP FOR
THE SOUL ENTERTAINMENT, INC., a Delaware corporation (“CSSE”), COLE INVESTMENTS
VII, LLC, a Delaware limited liability company (“Cole”), DAVID OZER, an
individual (“Ozer”), LEGEND CAPITAL MANAGEMENT, LLC, a New York limited
liability company (“Legend”), and KEVIN V. DUNCAN, an individual (“Duncan”).

 

RECITALS

 

WHEREAS, the Company was formed under the laws of the State of Delaware by the
filing of a Certificate of Formation with the Secretary of State of Delaware
(the “Secretary of State”) on September 16, 2019 (the “Certificate of
Formation”);

 

WHEREAS, each of CSSE, Cole, Ozer and Legend are founding members of the Company
(the “Founding Members”), making their respective contributions and receiving
their respective initial Membership Interests (as defined) on the Effective Date
and concurrently with the execution of this Agreement; and

 

WHEREAS, the Members wish to enter into this Agreement setting forth the terms
and conditions governing the operation and management of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I 

 

DEFINITIONS

 

Section 1.01       Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in this Section 1.01:

 

“Additional Capital Contributions” has the meaning set forth in Section 3.04(a).

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

(a)               crediting to such Capital Account any amount that such Member
is obligated to restore or is deemed to be obligated to restore pursuant to
Treasury Regulations Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and
1.704-2(i); and

 

(b)               debiting to such Capital Account the items described in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 



1

 

 

“Adjusted Taxable Income” of a Member for a Fiscal Year (or portion thereof)
with respect to the Membership Interest held by such Member means the federal
taxable income allocated by the Company to the Member with respect to its
Membership Interest (as adjusted by any final determination in connection with
any tax audit or other proceeding) for such Fiscal Year (or portion thereof);
provided, that such taxable income shall be computed (a) minus any excess
taxable loss or excess taxable credits of the Company for any prior period
allocable to such Member with respect to its Membership Interest that were not
previously taken into account for purposes of determining such Member’s Adjusted
Taxable Income in a prior Fiscal Year to the extent such loss or credit would be
available under the Code to offset income of the Member (or, as appropriate, the
direct or indirect owners of the Member) determined as if the income, loss, and
credits from the Company were the only income, loss, and credits of the Member
(or, as appropriate, the direct or indirect owners of the Member) in such Fiscal
Year and all prior Fiscal Years, and (b) taking into account any special basis
adjustment with respect to such Member resulting from an election by the Company
under Code Section 754.

 

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings; provided, however, that for purposes of this Agreement the term
“Affiliate” does not, when used with respect to a Member, include the Company.

 

“Agreement” means this Limited Liability Company Agreement, as executed and as
it may be amended, modified, supplemented or restated from time to time, as
provided herein.

 

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority; (b) any consents or approvals of any Governmental Authority; and (c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

 

“Arbitrator” has the meaning set forth in Section 13.12(a).

 

“Bankruptcy” means, with respect to a Member, the occurrence of any of the
following: (a) the filing of an application by such Member for, or a consent to,
the appointment of a trustee of such Member’s assets; (b) the filing by such
Member of a voluntary petition in bankruptcy or the filing of a pleading in any
court of record admitting in writing such Member’s inability to pay its debts as
they come due; (c) the making by such Member of a general assignment for the
benefit of such Member’s creditors; (d) the filing by such Member of an answer
admitting the material allegations of, or such Member’s consenting to, or
defaulting in answering a bankruptcy petition filed against such Member in any
bankruptcy proceeding; or (e) the expiration of sixty (60) days following the
entry of an order, judgment or decree by any court of competent jurisdiction
adjudicating such Member bankrupt or appointing a trustee of such Member’s
assets.

 

“BBA” means the Bipartisan Budget Act of 2018, as modified, amended or
superseded by the Budget Resolution of 2019.

 

“BBA Procedures” has the meaning set forth in Section 11.04(c).

 



2

 

 

“Board” has the meaning set forth in Section 7.01.

 

“Book Depreciation” means, with respect to any Company asset for each Fiscal
Year, the Company’s depreciation, amortization, or other cost recovery
deductions determined for federal income tax purposes, except that if the Book
Value of an asset differs from its adjusted tax basis at the beginning of such
Fiscal Year, Book Depreciation shall be an amount which bears the same ratio to
such beginning Book Value as the federal income tax depreciation, amortization,
or other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; provided, that if the adjusted basis for federal income tax
purposes of an asset at the beginning of such Fiscal Year is zero and the Book
Value of the asset is positive, Book Depreciation shall be determined with
reference to such beginning Book Value using any permitted method selected by
the Board in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(g)(3).

 

“Book Value” means, with respect to any Company asset, the adjusted basis of
such asset for federal income tax purposes, except as follows:

 

(a)           the initial Book Value of any Company asset contributed by a
Member to the Company shall be the gross Fair Market Value of such Company asset
as of the date of such contribution;

 

(b)           immediately prior to the distribution by the Company of any
Company asset to a Member, the Book Value of such asset shall be adjusted to its
gross Fair Market Value as of the date of such distribution;

 

(c)           the Book Value of all Company assets shall be adjusted to equal
their respective gross Fair Market Values, as of the following times:

 

(i)              the acquisition of an additional Membership Interest by a new
or existing Member in consideration for more than a de minimis Capital
Contribution;

 

(ii)             the distribution by the Company to a Member of more than a de
minimis amount of property (other than cash) as consideration for all or a part
of such Member’s Membership Interest; and

 

(iii)            the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g);

 

(d)           if the Book Value of a Company asset has been determined pursuant
to paragraph (a) or adjusted pursuant to paragraphs (c) or (d) above, such Book
Value shall thereafter be adjusted to reflect the Book Depreciation taken into
account with respect to such Company asset for purposes of computing Net Income
and Net Losses.

 

“Budget” has the meaning set forth in Section 7.12.

 

“Business” has the meaning set forth in Section 2.05(a).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required to close.

 

“Capital Account” has the meaning set forth in Section 3.06.

 



3

 

 

“Capital Contribution” means, for any Member, the total amount of cash and cash
equivalents and the Book Value of any property contributed to the Company by
such Member.

 

“Certificate of Formation” has the meaning set forth in the Recitals.

 

“Chairperson” has the meaning set forth in Section 7.08.

 

“Code” means the Internal Revenue Code of 1986.

 

“Committee” has the meaning set forth in Section 7.09(a).

 

“Company” has the meaning set forth in the Preamble.

 

“Company Interest Rate” has the meaning set forth in Section 6.03(c).

 

“Company Minimum Gain” means “partnership minimum gain” as defined in Treasury
Regulations Section 1.704-2(b)(2), substituting the term “Company” for the term
“partnership” as the context requires.

 

“Confidential Information” has the meaning set forth in Section 10.01(a).

 

“Contributing Member” has the meaning set forth in Section 3.04(b).

 

“Covered Person” has the meaning set forth in Section 8.01(a).

 

“Default Loan” has the meaning set forth in Section 3.04(b).

 

“Defaulting Member” means a Member that has (a) failed to make an Additional
Capital Contribution as may be required by Section 3.04 (only for such time as
it is a Non-Contributing Member) or (b) breached any material covenant, duty or
obligation under this Agreement and such breach remains uncured for fifteen (15)
days after written notice of such breach by the Company or by the Board, as
applicable, to such Member.

 

“Delaware Act” means the Delaware Limited Liability Company Act, Title 6,
Chapter 18, §§ 18-101, et seq.

 

“Designated Individual” has the meaning set forth in Section 11.04(a).

 

“Electronic Transmission” means any form of communication not directly involving
the physical transmission of paper that creates a record that may be retained,
retrieved and reviewed by a recipient thereof and that may be directly
reproduced in paper form by such a recipient through an automated process.

 

“Estimated Tax Amount” of a Member for a Fiscal Year means the Member’s Tax
Amount for such Fiscal Year as estimated in good faith from time to time by the
Board. In making such estimate, the Board shall take into account amounts shown
on Internal Revenue Service Form 1065 filed by the Company and similar state or
local forms filed by the Company for the preceding taxable year and such other
adjustments as the Board reasonably determines are necessary or appropriate to
reflect the estimated operations of the Company for the Fiscal Year.

 



4

 

 

“Excess Amount” has the meaning set forth in Section 6.02(c).

 

“Fair Market Value” of any asset as of any date means the purchase price that a
willing buyer having all relevant knowledge would pay a willing seller for such
asset in an arm’s length transaction. Unless otherwise provided herein, Fair
Market Value shall be as determined in good faith by the Board, including Ozer
Manager.

 

“Fiscal Year” means the calendar year, unless the Company is required to have a
taxable year other than the calendar year, in which case Fiscal Year shall be
the period that conforms to its taxable year.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Government Official” means (a) any officer, director, employee, appointee or
official representative of a Governmental Authority; (b) any political party or
party official; or (c) any candidate for political or judicial office.

 

“Indebtedness” of any Person means (without duplication) (a) all indebtedness of
such Person for borrowed money; (b) all obligations of such Person which are
evidenced by notes, bonds, debentures or similar instruments; (c) all
obligations of such Person that have been, or should be, in accordance with
GAAP, recorded as capital leases; (d) all obligations of such Person that have
been, or should be, in accordance with GAAP, recorded as a sale-leaseback
transaction or a leveraged lease; (e) all obligations of such Person in respect
of letters of credit or acceptances issued or created for the account of such
Person; (f) all liabilities for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business) and (g) all direct or indirect guarantees (including “keep well”
arrangements, support agreements and similar agreements) with respect to
Indebtedness of any other Person.

 

“Initial Capital Contribution” has the meaning set forth in Section 3.03(a).

 

“Initial Public Offering” has the meaning set forth in Section 9.04(a).

 

“Issuance Notice” has the meaning set forth in Section 3.05(b).

 

“JAMS” has the meaning set forth in Section 13.12.

 

“Joinder Agreement” means the joinder agreement in form and substance attached
hereto as Exhibit A.

 

“Liquidator” has the meaning set forth in Section 12.03(a).

 

“Losses” has the meaning set forth in Section 8.03(a).

 



5

 

 

“Manager” has the meaning set forth in Section 7.01.

 

“Managers Schedule” has the meaning set forth in Section 7.03(d).

 

“Maximum Number of Shares” has the meaning set forth in Section 9.05(a).

 

“Member” means (a) each Founding Member and (b) each Person who is hereafter
admitted as a Member in accordance with the terms of this Agreement and the
Delaware Act. The Members shall constitute the “members” (as that term is
defined in the Delaware Act) of the Company.

 

“Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Treasury Regulations Section 1.704-2(b)(4), substituting the term “Company” for
the term “partnership” and the term “Member” for the term “partner” as the
context requires.

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
the Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Deduction” means “partner nonrecourse deduction” as defined
in Treasury Regulations Section 1.704-2(i), substituting the term “Member” for
the term “partner” as the context requires.

 

“Membership Interest” means an interest in the Company owned by a Member,
including such Member’s right (a) to its distributive share, if any, of Net
Income, Net Losses and other items of income, gain, loss and deduction of the
Company; (b) to its distributive share of the assets of the Company; (c) to vote
on, consent to, or otherwise participate in any decision of the Members as
provided in this Agreement; and (d) to any and all other benefits to which such
Member may be entitled as provided in this Agreement or the Delaware Act.

 

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period specified
in this Agreement, an amount equal to the Company’s taxable income or taxable
loss, or particular items thereof, determined in accordance with Code Section
703(a) (where, for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or taxable loss), but with the following adjustments:

 

(a)           any income realized by the Company that is exempt from federal
income taxation, as described in Code Section 705(a)(1)(B), shall be added to
such taxable income or taxable loss, notwithstanding that such income is not
includable in gross income;

 

(b)          any expenditures of the Company described in Code Section
705(a)(2)(B), including any items treated under Treasury Regulations Section
1.704-1(b)(2)(iv)(I) as items described in Code Section 705(a)(2)(B), shall be
subtracted from such taxable income or taxable loss, notwithstanding that such
expenditures are not deductible for federal income tax purposes;

 

(c)           any gain or loss resulting from any disposition of Company
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Book Value of the property so
disposed, notwithstanding that the adjusted tax basis of such property differs
from its Book Value;

 



6

 

 

(d)          any items of depreciation, amortization and other cost recovery
deductions with respect to Company property having a Book Value that differs
from its adjusted tax basis shall be computed by reference to the property’s
Book Value (as adjusted for Book Depreciation) in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g);

 

(e)           if the Book Value of any Company property is adjusted as provided
in the definition of Book Value, then the amount of such adjustment shall be
treated as an item of gain or loss and included in the computation of such
taxable income or taxable loss; and

 

(f)            to the extent an adjustment to the adjusted tax basis of any
Company property pursuant to Code Sections 732(d), 734(b) or 743(b) is required,
pursuant to Treasury Regulations Section 1.704 1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis).

 

“Non-Contributing Member” has the meaning set forth in Section 3.04(b).

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b).

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

 

“Non-Transferring Member” has the meaning set forth in Section 9.02(b).

 

“Officers” has the meaning set forth in Section 7.10.

 

“Participating Member” has the meaning set forth in Section 3.05(b).

 

“Partnership Representative” has the meaning set forth in Section 11.04(a).

 

“Percentage Interest” means, with respect to a Member at any time, the
percentage set forth opposite such Member’s name on Schedule A attached hereto
(such percentage being understood to be reflective of the economic interest in
the Company represented by such Member’s Common Units). The Percentage Interests
shall at all times aggregate to 100%.

 

“Permitted Transfer” means a Transfer of a Membership Interest carried out
pursuant to Section 9.02.

 

“Permitted Transferee” means a recipient of a Permitted Transfer.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Proposed Issuance” has the meaning set forth in Section 3.05(b).

 

“Quarterly Estimated Tax Amount” of a Member for any calendar quarter of a
Fiscal Year means the excess, if any, of (a) the product of (i) a quarter (¼) in
the case of the first calendar quarter of the Fiscal Year, half (½) in the case
of the second calendar quarter of the Fiscal Year, three-quarters (¾) in the
case of the third calendar quarter of the Fiscal Year, and one (1) in the case
of the fourth calendar quarter of the Fiscal Year and (ii) the Member’s
Estimated Tax Amount for such Fiscal Year, over (b) all distributions previously
made during such Fiscal Year to such Member.

 



7

 

 

“Reconvened Meeting” has the meaning set forth in Section 7.05(a).

 

“Regulatory Allocations” has the meaning set forth in Section 5.02(e).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Secretary of State” has the meaning set forth in the Recitals.

 

“Securities Act” means the Securities Act of 1933.

 

“Shortfall Amount” has the meaning set forth in Section 6.02(b).

 

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

 

“Suspended Meeting” has the meaning set forth in Section 7.05(a).

 

“Tag-Along Notice” has the meaning set forth in Section 9.02(b).

 

“Tagging Member” has the meaning set forth in Section 9.02(b).

 

“Tagging Units” has the meaning set forth in Section 9.02(b).

 

“Tax Amount” of a Member for a Fiscal Year means the product of (a) the Tax Rate
for such Fiscal Year and (b) the Adjusted Taxable Income of the Member for such
Fiscal Year with respect to its Membership Interest.

 

“Tax Distribution” has the meaning set forth in Section 6.02(a).

 

“Tax Rate” for all Members shall mean, for any period, the highest combined
marginal rate of federal, state, and local tax rate imposed on any Member for
such period based on the applicable marginal rate for such Member’s taxation
jurisdiction.

 

“Taxing Authority” has the meaning set forth in Section 6.03(b).

 

“Term” has the meaning set forth in Section 2.06.

 

“Third Party Purchaser” has the meaning set forth in Section 9.02(b).

 

“Third Party Sale Notice” has the meaning set forth in Section 9.02(b).

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of, any
Membership Interest owned by a Person or any interest (including a beneficial
interest or any direct or indirect economic or voting interest) in any
Membership Interest owned by a Person; provided that none of an issuance,
disposition, redemption or repurchase of any interests in an indirect or direct
parent entity of a Member shall be deemed to be a Transfer of a Membership
Interest, including by means of a disposition of interests in a Member or in a
Person that directly or indirectly holds any interests in a Member. “Transfer”
when used as a noun shall have a correlative meaning. “Transferor” and
“Transferee” mean a Person who makes or receives a Transfer, respectively.

 



8

 

 

“Treasury Regulations” means the final or temporary regulations issued by the
United States Department of Treasury pursuant to its authority under the Code,
and any successor regulations.

 

“Units” has the meaning set forth in Section 3.01.

 

“Withholding Advances” has the meaning set forth in Section 6.03(b).

 

Section 1.02       Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, Exhibits and Schedules
mean the Articles and Sections of, and Exhibits and Schedules attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented or modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Exhibits and Schedules referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.

 

ARTICLE II 

 

ORGANIZATION

 

Section 2.01       Formation.

 

(a)         The Company was formed on the Effective Date, pursuant to the
provisions of the Delaware Act, upon the filing of the Certificate of Formation
with the Secretary of State.

 

(b)         This Agreement shall constitute the “limited liability company
agreement” (as that term is used in the Delaware Act) of the Company. The
rights, powers, duties, obligations and liabilities of the Members shall be
determined pursuant to the Delaware Act and this Agreement. To the extent that
the rights, powers, duties, obligations and liabilities of any Member are
different by reason of any provision of this Agreement than they would be under
the Delaware Act in the absence of such provision, this Agreement shall, to the
extent permitted by the Delaware Act, control.

 

Section 2.02       Name. The name of the Company is Landmark Studio Group LLC,
or such other name or names as may be designated by the Board; provided, that
the name shall always contain the words “Limited Liability Company” or the
abbreviation “L.L.C.” or the designation “LLC.” The Board shall give prompt
notice to the Members of any change to the name of the Company.

 



9

 

 

Section 2.03       Principal Office. The principal office of the Company is
located at 132 E. Putnam Ave, Cos Cob, Connecticut 06807, or such other place as
may from time to time be determined by the Board. The Board shall give prompt
notice of any such change to each of the Members.

 

Section 2.04       Registered Office; Registered Agent.

 

(a)         The registered office of the Company shall be the office of the
initial registered agent named in the Certificate of Formation or such other
office (which need not be a place of business of the Company) as the Board may
designate from time to time in the manner provided by the Delaware Act and
Applicable Law.

 

(b)        The registered agent for service of process on the Company in the
State of Delaware shall be the initial registered agent named in the Certificate
of Formation or such other Person or Persons as the Board may designate from
time to time in the manner provided by the Delaware Act and Applicable Law.

 

Section 2.05       Purpose; Powers.

 

(a)        The purposes of the Company are to engage in (i) the development,
production and distribution of original, scripted content, to be produced under
the Landmark brand and other proprietary and licensed brands, (ii) any and all
activities necessary or incidental thereto, and (iii) any other lawful business,
operations or purpose the Company by proper authorization undertakes
(collectively, the “Business”).

 

(b)        The Company shall have all the powers necessary or convenient to
carry out the purposes for which it is formed, including the powers granted by
the Delaware Act.

 

Section 2.06       Term. The term of the Company (“Term”) commenced on the date
the Certificate of Formation was filed with the Secretary of State and shall
continue in existence perpetually until the Company is dissolved in accordance
with the provisions of this Agreement.

 

Section 2.07       No State-Law Partnership. The Members intend that the Company
shall not be a partnership (including a limited partnership) or joint venture,
and that no Member, Manager, or Officer of the Company shall be a partner or
joint venturer of any other Member, Manager or Officer of the Company, for any
purposes other than as set forth in Section 11.03.

 



10

 

 

ARTICLE III 

 

MEMBERSHIP UNITS; CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

Section 3.01       Membership Units. The Membership Interest of each of the
Members of the Company shall be represented by a number of “Units.”

 

Section 3.02       Classes of Membership Interests. There shall initially be one
class of Membership Interests, designated as “Membership Interests” issued in
“Common Units.” Unless one or more different classes of Membership Interests are
created by the Company as provided in this Agreement, only Members holding the
Common Units shall have the right to share in the Net Income and Net Loss of the
Company as provided in this Agreement and the right to receive distributions
from the Company as provided in this Agreement, including in cases of
distributions made upon liquidation or winding up of the Company. Holders of
Common Units shall have the right to receive information concerning the business
and affairs of the Company. Holders of the Common Units shall have the right to
vote as specifically set forth in this Agreement and as otherwise required by
Applicable Law.

 

Section 3.03       Initial Capital Contributions. Concurrently with the
formation and founding of the Company, and in consideration of the Common Units
granted in connection with the founding of the Company on the Effective Date,
the following initial contributions to the capital of the Company are being made
by the Members (the “Initial Capital Contributions”): (a) CSSE is contributing
all of the assets and rights set forth on Schedule 3.03(a) hereto as prescribed
by the Distribution Agreement between the Company and Screen Media Ventures, LLC
dated as of the Effective Date, and attached hereto as Exhibit B (“Distribution
Agreement”), (b) Ozer is contributing all of the assets and rights set forth on
Schedule 3.03(b) hereto as prescribed by the Assignment and Assumption
Agreement, dated as of the Effective Date and attached hereto as Exhibit C, (c)
Cole is extending a $5 million revolving credit line to the Company under the
terms of a Credit Agreement, dated as of the Effective Date and attached hereto
as Exhibit D (“Cole Credit Line”), (d) Legend is contributing all of the assets
and rights set forth on Schedule 3.03(c) hereto, as prescribed by the Assignment
and Assumption Agreement, dated as of the Effective Date and attached hereto as
Exhibit D, and (e) Duncan has assisted in the introduction of the parties and
the negotiation of the transaction contemplated hereby and the Cole Credit Line.

 

Section 3.04       Additional Capital Contributions.

 

(a)        In addition to their Initial Capital Contributions, the Members shall
make additional Capital Contributions in cash, in proportion to their respective
Common Units, if a call for same is made by the Board (such additional Capital
Contributions, the “Additional Capital Contributions”) in accordance with this
Section 3.04. A call for Additional Capital Contributions shall only be made by
the Board in the event the Company does not have or is not reasonably likely to
have prior to the end of the immediately following 120-day period sufficient
capital to continue business operations as then being conducted (a “Reasonable
Need for Capital”). Upon the Board making a call for Additional Capital
Contributions based on a Reasonable Need for Capital, the Company shall deliver
to the Members a written notice of the call for Additional Capital
Contributions, which notice shall specify in reasonable detail (i) the purpose
for such Additional Capital Contributions, (ii) the aggregate amount of such
Additional Capital Contributions, (iii) each Member’s pro rata share of such
aggregate amount of Additional Capital Contributions (based upon such Member’s
Percentage Interest), and (iv) the date (which date shall not be less than
thirty (30) days following the date that such notice is given) on which such
Additional Capital Contributions shall be required to be made by the Members.

 



11

 

 

(b)        If any Member does not timely make, or notifies the Company that it
shall not make, all or any portion of any Additional Capital Contribution that
such Member is obligated to make under Section 3.04(a), then such Member shall
be deemed to be a “Non-Contributing Member.” If there is one or more
Non-Contributing Members, the Board may elect to allow each other Member which
made an Additional Capital Contribution pursuant to Section 3.04(a) (each a
“Contributing Member”) to fund the Non-Contributing Member’s portion of the
Additional Capital Contribution (the “Funding Shortfall”), based on the
Percentage Interests of such Contributing Members relative to each other, and if
any shortfall thereafter exists, the Contributing Members that funded their pro
rata portion of the Funding Shortfall (each a “Shortfall Funding Member”) shall
be entitled to make up such shortfall, based on the Percentage Interest of such
Shortfall Funding Members. In lieu of or in addition to the foregoing procedures
to fund a Funding Shortfall, the Board may elect to sell additional Units or
secure loans as prescribed by Section 3.05, below, as the Board shall determine.
Any and all Funding Shortfall amounts funded by the Contributing Members and
Shortfall Funding Members shall be deemed contributed by such Members as an
Additional Capital Contribution and their respective Percentage Interests shall
be increased by, and the Non-Contributing Member’s Percentage Interest shall be
decreased based on (i) the amount equal to their respective share of the Funding
Shortfall so funded and (ii) the Current Company Valuation. For example, if the
Funding Shortfall funded by the Contributing Members and Shortfall Funding
Members is $1 million, and there is one Non-Contributing Member, and the Current
Company post-money valuation is $20 million, the Non-Contributing Member’s
Percentage Interest shall be reduced by the deduction of 5% of such Percentage
Interest on an absolute basis (e.g. if the Percentage Interest of the
Non-Contributing Member is 35% it will be reduced to 30%) and the 5% Percentage
Interest so deducted shall be allocated pro ratably to the Contributing Members
and Shortfall Funding Members. The “Current Company Valuation” shall be the
post-money valuation of the Company determined on a going concern basis using
customary discounted cash flow and merger and acquisition principles in the
industry in which the Company operates as approved by all members of the Board,
such approval not to be unreasonably withheld, delayed or conditioned. If any
Member (“Disputing Member”) thereafter disagrees with a Current Company
Valuation established at any time, then within ten (10) Business Days of
delivery of same to the Board, the Disputing Member may provide written notice
of such disagreement to the Company and the Board shall engage an independent
investment banking firm reasonably acceptable to all members of the Board within
ten (10) Business Days of such notice to determine a current valuation of the
Company on the same substantive basis as was approved by the Board above (an
“Independent Valuation”). The investment banking firm shall be charged with
providing the Independent Valuation within 30 days of such engagement. If the
value of the Company as determined in the Independent Valuation is equal to or
greater than 90% and equal to or less than 110% of the Current Company
Valuation, the Disputing Member shall be responsible for the fees and expenses
of the independent banking firm so engaged. If the value of the Company as
determined in the Independent Valuation is less than 90% or greater than 110% of
the Current Company Valuation, the Company shall be responsible for the fees and
expenses of the independent banking firm so engaged.

 

(c)         Except as set forth in this Section 3.04 or Section 3.08, no Member
shall be required to make additional Capital Contributions or make loans to the
Company.

 



12

 

 

Section 3.05       Other Funding of the Company; Issuance of Additional
Membership Interests; Loans.

 

(a)         The Board may determine from time to time where there is a
Reasonable Need for Capital and a Funding Shortfall existing not as a result of
CSSE’s failure to meet a call for an Additional Capital  Contribution to issue
(i) additional Units of Membership Interests in the form of additional Common
Units or create and issue new series, types or classes of equity interests,
including preferred interest, in the Company with such voting powers, full or
limited, or no voting powers, and such designations, preferences and relative,
participating, optional or other special rights, and qualifications, limitations
or restrictions thereof as the Board may determine and authorize, (ii)
obligations, evidences of indebtedness or other securities or interests of the
Company, including that which are convertible or exchangeable into Membership
Interests or other equity interests in the Company, and which is secured by
assets of the Company by Liens junior to the Cole Credit Line to the extent the
Cole Credit Line is then outstanding (in such event the parties shall negotiate
an intercreditor agreement in good faith),  and (iii) warrants, options or other
rights to purchase or otherwise acquire Membership Interests or other equity
interests in the Company, in each case to any Person in such amounts and on such
terms as so approved by the Board. Notwithstanding anything to the contrary in
this Section 3.05(a), if any loan is being made to the Company under clause (ii)
of this Section by one or more Members or any persons affiliated with a Member,
such loan shall (w) be made pro ratably by such Members (based on their
Percentage Interests relative to one another), (x) bear interest at a rate no
higher than 15%, (y) will be repayable before any distributions are made to the
Members pursuant to Section 6.01(a) of this Agreement, and (z) will be
subordinate in right of payment to debt under the Cole Credit Line.

 

(b)        Each Member shall have a preemptive right to participate in any
issuance of new Units (including, without limitation, securities or debt
convertible into or exercisable or exchangeable for Units and warrants, options
or other rights to purchase or otherwise acquire Units ) that the Company may,
from time to time, propose to sell and issue to any Person or Persons (each, a
“Proposed Issuance”); provided that such issuance does not fall within the
exclusions described in Section 3.05(c). In the event the Company proposes to
undertake a Proposed Issuance, then, with respect to each such Proposed
Issuance, the Company shall give each of the applicable Members a written notice
of its intention (the “Issuance Notice”), describing (a) the quantity of new
Units to be issued, (b) the price and the terms and conditions (including the
proposed acquiror(s)) upon which the Company proposes to make such Proposed
Issuance and (c) the number of new Units such Member shall have a right to
purchase, which number shall be equal to the total number of new Units to be
issued multiplied by the pro rata portion of all of the Company’s outstanding
Units then held by such Member (which pro rata portion shall be calculated as of
the date of such Issuance Notice). The Members shall only be obligated to pay
cash for the new Units. Each of the Members shall have twenty (20) days from the
date of receipt of the Issuance Notice to agree, by giving written notice to the
Company and stating therein its election to purchase all or any portion of the
total new Units allocated to such Member at the same price and on the same terms
and conditions and at the same time as the Proposed Issuance (any Member
electing to exercise its preemptive right by providing such notice, the
“Participating Member”). If any such Member fails to deliver such notice within
such twenty (20) day period, it shall be deemed not to have exercised its
preemptive right under this Section 3.05(b) with respect to such Proposed
Issuance. In the event that any Member elects not to purchase all of such
Member’s allocated portion of the new Units or is deemed not to exercise its
preemptive rights, the Participating Members shall have the right to purchase,
for a subsequent ten (10) day period, their respective pro rata portions of any
non-participating Member’s allotment pursuant to this Section that a non-
participating Member did not elect to purchase. The Company may, during the
ninety (90) day period following the expiration of the exercise periods set
forth above, issue the remaining unsubscribed portion of the Proposed Issuance
at a price not less than, and upon terms no more favorable to the offeree than
those specified in, the Issuance Notice.

 

(c)        The provisions of Section 3.05(b) shall not be applicable to any
Units and Units deemed issued pursuant to the following options and convertible
securities: (i) Units, options or convertible securities issued as a dividend,
recapitalization, split, split-up, or distribution on Units; (ii) Units or
convertible securities actually issued upon the exercise of options or the
conversion or exchange of convertible securities, in each case provided such
issuance is pursuant to the terms of options or convertible or exchangeable
securities which are not otherwise prohibited by this Agreement; (iii) any
options granted to employees or officers of the Company or its Affiliates in
connection with their service to the Company; and (iv) Units, options or other
securities issued in connection with a conversion of the Company to a
corporation or other legal form that is approved by the Board. If the Company
consummates an Initial Public Offering, the terms of Section 3.05(b) shall
terminate immediately prior, and shall not apply, to the Initial Public
Offering.

 



13

 

 

Section 3.06       Maintenance of Capital Accounts. The Company shall establish
and maintain for each Member a separate capital account (a “Capital Account”) on
its books and records in accordance with this Section 3.06. Each Capital Account
shall be established and maintained in accordance with the following provisions:

 

(a)           Each Member’s Capital Account shall be increased by the amount of:

 

(i)            such Member’s Capital Contributions, including such Member’s
initial Capital Contribution and any Additional Capital Contributions;

 

(ii)             any Net Income or other item of income or gain allocated to
such Member pursuant to Article V; and

 

(iii)            any liabilities of the Company that are assumed by such Member
or secured by any property distributed to such Member.

 

(b)           Each Member’s Capital Account shall be decreased by:

 

(i)              the cash amount or Book Value of any property distributed to
such Member pursuant to Article VI and Section 12.03(c);

 

(ii)             the amount of any Net Loss or other item of loss or deduction
allocated to such Member pursuant to Article V; and

 

(iii)            the amount of any liabilities of such Member assumed by the
Company or that are secured by any property contributed by such Member to the
Company.

 

Section 3.07       Succession Upon Transfer. In the event that any Membership
Interest is Transferred in accordance with the terms of this Agreement, the
Transferee shall succeed to the Capital Account of the Transferor to the extent
it relates to the Transferred Membership Interest and, subject to Section 5.04,
shall receive allocations and distributions pursuant to Article V, Article VI
and Article XII in respect of such Membership Interest.

 

Section 3.08       Negative Capital Accounts. In the event that any Member shall
have a deficit balance in its Capital Account, such Member shall have no
obligation, including during the Term or upon dissolution or liquidation of the
Company, to restore such negative balance or make any Capital Contributions to
the Company by reason thereof, except as may be required by Applicable Law or in
respect of any negative balance resulting from a withdrawal of capital or
dissolution in contravention of this Agreement.

 

Section 3.09       No Withdrawals from Capital Accounts. No Member shall be
entitled to withdraw any part of its Capital Account or to receive any
distribution from the Company, except as otherwise provided in this Agreement.
No Member shall receive any interest, salary, management or service fees, or
drawing with respect to its Capital Contributions or its Capital Account, except
as otherwise provided in this Agreement. The Capital Accounts are maintained for
the sole purpose of allocating items of income, gain, loss and deduction among
the Members and shall have no effect on the amount of any distributions to any
Members, in liquidation or otherwise.

 



14

 

 

Section 3.10       Loans from Members. Loans by any Member to the Company shall
not be considered Capital Contributions and shall not affect the maintenance of
such Member’s Capital Account, other than to the extent provided in Section 3.04
and Section 3.06, if applicable.

 

Section 3.11       Modifications. The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Treasury Regulations Section 1.704-1(b) and shall be
interpreted and applied in a manner consistent with such Treasury Regulations.
If the Board determines that it is prudent to modify the manner in which the
Capital Accounts, or any increases or decreases to the Capital Accounts, are
computed in order to comply with such Treasury Regulations, the Board may
authorize such modifications.

 

ARTICLE IV 

 

MEMBERS

 

Section 4.01       Admission of New Members.

 

(a)         New Members may be admitted from time to time (i) in connection with
the issuance of Membership Interests by the Company in accordance with this
Agreement, and (ii) in connection with a Transfer of Membership Interests,
subject to compliance with the provisions of Article IX, and in either case,
following compliance with the provisions of Section 4.01(b).

 

(b)        In order for any Person not already a Member of the Company to be
admitted as a Member, whether pursuant to an issuance or Transfer of Membership
Interests, such Person shall have executed and delivered to the Company a
written undertaking substantially in the form of the Joinder Agreement. Upon the
amendment of Schedule A of the Agreement by the Board and the satisfaction of
any other applicable conditions, including the receipt by the Company of any
payment for the issuance of Membership Interests, such Person shall be admitted
as a Member and deemed listed as such on the books and records of the Company.
The Board shall also adjust the Capital Accounts of the Members as necessary.

 

(c)        Any Member who proposes to Transfer its Membership Interest (or any
portion thereof) shall (i) be responsible for the payment of expenses incurred
by it in connection with such Transfer, whether or not consummated, and (ii)
except in connection with a Transfer pursuant to Section 3.04, Section 9.03 or
Section 9.04, reimburse the Company and the other Members for all reasonable
expenses (including reasonable attorneys’ fees and expenses) incurred by or on
behalf of the Company or such other Members in connection with such proposed
Transfer, whether or not consummated; provided, however, that in the event that
one or more Members Transfer their Membership Interests (or any portion thereof)
in connection with such Transfer, each Member shall only be responsible to
reimburse the Company for its pro rata portion (based on such Member’s portion
of the total Membership Interests Transferred) of the Company’s expenses
incurred in connection with such Transfer.

 

Section 4.02       No Personal Liability. Except as otherwise provided in the
Delaware Act, by Applicable Law or expressly in this Agreement, no Member will
be obligated personally for any debt, obligation or liability of the Company or
any other Member, whether arising in contract, tort or otherwise, solely by
reason of being a Member. No Member shall take, or cause to be taken, any action
that would result in any other Member having any personal liability for the
obligations of the Company.

 



15

 

 

Section 4.03       No Withdrawal. Except as otherwise specifically provided
herein, so long as a Member continues to hold any Membership Interest, such
Member shall not have the ability to withdraw or resign as a Member prior to the
dissolution and winding up of the Company and any such withdrawal or resignation
or attempted withdrawal or resignation by a Member prior to the dissolution or
winding up of the Company shall be null and void. As soon as any Person who is a
Member ceases to hold any Membership Interests, such Person shall no longer be a
Member. A Member shall not cease to be a Member as a result of the Bankruptcy of
such Member or as a result of any other events specified in § 18-304 of the
Delaware Act.

 

Section 4.04       No Interest in Company Property. No real or personal property
of the Company shall be deemed to be owned by any Member individually, but shall
be owned by, and title shall be vested solely in, the Company. Without limiting
the foregoing, each Member hereby irrevocably waives during the Term of the
Company any right that such Member may have to maintain any action for partition
with respect to the property of the Company.

 

Section 4.05       Meetings of the Members.

 

(a)         Annual or special meetings of Members shall be held at such date and
time as shall be designated from time to time by the Board and stated in the
notice of the meeting to be provided to all Members, whether or not such Members
are entitled to vote at such meeting, in writing no less than ten (10) days nor
more than sixty (60) days prior to such designated meeting date. Business
transacted at any special meeting of Members shall be limited to the purposes
stated in the notice of special meeting. All meetings of the Members shall be
held at such place within or without the State of Delaware as the Board shall
designate.

 

(b)        The presence in person or by proxy of Members holding a majority of
the Common Units entitled to vote at such meeting shall constitute a quorum for
the transaction of business at any meeting of the Members. Subject to the
provisions of this Agreement, any matter brought before a meeting of the Members
shall be decided by vote of Members entitled to vote holding at least a majority
of the Common Units held by all Members entitled to vote present at a duly
constituted meeting at which a quorum is present. Except as provided in this
Agreement, all Members entitled to vote shall vote together and no Member(s)
shall be, or have any right to vote or otherwise act, as a separate series,
class or group of Members within the meaning of the Act.

 

(c)        Members may participate in any meeting of Members by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other, and such participation
in a meeting shall constitute presence in person at the meeting.

 

(d)        Any action required to be taken at any annual or special meeting of
Members or otherwise, or any action which may be taken at any annual or special
meeting of Members or otherwise (including without limitation any consent,
approval, vote or other action of the Members required or contemplated under or
by this Agreement, the Act or otherwise), may be taken without a meeting and
without a vote, if a consent in writing, setting forth the action so taken,
shall be provided to all Members at least three (3) days advance and is
thereafter signed by the Members required to approve such action. Prompt notice
of the taking of action by Members without a meeting pursuant to this Section
4.05 by less than unanimous written consent shall be given to each of those
Members who have not consented in writing.

 



16

 

 

 

Section 4.06       General Voting Rights of Members. Whether in person or by
proxy, each Member holding Common Units shall have the right to one (1) vote for
each Common Unit held by such Member. No Member who has assigned or Transferred
all of his, her, or its Units shall have any right to vote on any matter. A
Member who has assigned some, but not all, of his, her, or its Units shall be
treated as a Member and entitled to a vote on all matters to the extent of any
retained Units. No assignee of any Unit shall have the right to consent, approve
or vote on any matters unless such assignee has become a Member pursuant to
Article IX hereof.

 

Section 4.07       Certification of Membership Interests.

 

(a)        The Units shall not be represented by certificates. If the Board
determines that it is in the interest of the Company to issue certificates
representing Units, certificates shall be issued and the Units shall be
represented by such certificates.

 

(b)        Any certificates so issued, in addition to any other legend required
by Applicable Law, shall bear a legend substantially in the following form:

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
LIMITED LIABILITY COMPANY AGREEMENT AMONG THE COMPANY AND ITS MEMBERS, A COPY OF
WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY. NO TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE MEMBERSHIP
INTERESTS REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH LIMITED LIABILITY COMPANY AGREEMENT.

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED EXCEPT PURSUANT TO (A) A REGISTRATION
STATEMENT EFFECTIVE UNDER SUCH ACT AND LAWS, OR (B) AN EXEMPTION FROM
REGISTRATION THEREUNDER.

 

Section 4.08      Representations and Warranties of Members. By execution and
delivery of this Agreement or a Joinder Agreement, as applicable, each Member
represents and warrants to the Company that such Member:

 

(a)         acknowledges and understands that the Units have not been registered
under the Securities Act or the securities laws of any jurisdiction, are issued
in reliance upon federal and state exemptions for transactions not involving a
public offering, and cannot be transferred except upon compliance with this
Agreement and the subsequent registration or exemption from registration under
the Securities Act of such transfer;

 

(b)         is an “accredited investor” within the meaning of Rule 501
promulgated under the Securities Act, has such knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of an investment in the Company, and is able to bear the economic and financial
risk of an investment in the Company for an indefinite period of time;

 



17

 

 

(c)         except as otherwise disclosed in writing to the Company, (i) is not
an “investment company” as defined in the Investment Company Act of 1940, does
not rely on the exception provided in either Section 3(c)(l) or Section 3(c)(7)
of the Investment Company Act of 1940 to be excepted from the definition of an
“investment company,” and has not elected to be a business development company
pursuant to Section 54 of the Investment Company Act of 1940; (ii) to the best
of such Member’s knowledge, such Member does not control, nor is controlled by
or under common control with, any other Member (other than as a result of any
Permitted Transfer of a portion of a Member’s Membership Interest in accordance
with this Agreement); (iii) such Member was not formed for the specific purpose
of investing in the Company; and (iv) no other Person will have a beneficial
interest in such Member’s Membership Interest in the Company other than as a
shareholder, partner, member or other beneficial owner of equity interests in
such Member;

 

(d)         is acquiring the Units for its own account solely for investment and
not with a view to resale or distribution thereof, and, other than as set forth
in this Agreement, has no contract, understanding, undertaking, agreement or
arrangement of any kind with any Person to sell, transfer or pledge to any
Person its Units or any part thereof, nor does such Member have any plans to
enter into any such agreement; and

 

(e)         has conducted an independent review and analysis of the business,
operations, assets, liabilities, results of operations, financial conditions,
and prospects of the Company, has been provided adequate access to the
personnel, books, and records of the Company for such purpose, and has had an
opportunity to ask questions of and receive answers from the Company in order to
obtain such additional information as such Member has deemed necessary to make
an informed decision with respect to a purchase of Units;

 

provided that none of the foregoing representations or warranties shall replace,
diminish, or otherwise adversely affect any representations or warranties made
by a Member in any agreement for the purchase of Units.

 

ARTICLE V 

 

ALLOCATIONS

 

Section 5.01       Allocation of Net Income and Net Loss. For each Fiscal Year
(or portion thereof), after giving effect to the special allocations set forth
in Section 5.02, Net Income and Net Loss of the Company shall be allocated as
provided in this Section 5.01.

 

(a)           Net Income shall be allocated among the Members in the following
order of priority:

 

(i)               first, cumulatively to offset in reverse order any Net Loss
not previously offset under this clause (i) that was allocated to the Members
under Section 5.01(b)(ii); and

 

(ii)              second, to the Members in accordance with their respective
Percentage Interests.

 

(b)           Net Loss shall be allocated among the Members in the following
order of priority:

 

(i)               first, cumulatively to offset in reverse order any Net Income
not previously offset under this clause (i) that was allocated to the Members
under Section 5.01(a)(ii); and

 



18

 

 

(ii)              second, to the Members in accordance with their respective
Percentage Interests.

 

Section 5.02       Regulatory and Special Allocations. Notwithstanding the
provisions of Section 5.01:

 

(a)        If there is a net decrease in Company Minimum Gain (determined
according to Treasury Regulations Section 1.704-2(d)(1)) during any Fiscal Year,
each Member shall be specially allocated Net Income for such Fiscal Year (and,
if necessary, subsequent Fiscal Years) in an amount equal to such Member’s share
of the net decrease in Company Minimum Gain, determined in accordance with
Treasury Regulations Section 1.704-2(g). The items to be so allocated shall be
determined in accordance with Treasury Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 5.02 is intended to comply with the “minimum gain
chargeback” requirement in Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(b)        Member Nonrecourse Deductions shall be allocated in the manner
required by Treasury Regulations Section 1.704-2(i). Except as otherwise
provided in Treasury Regulations Section 1.704-2(i)(4), if there is a net
decrease in Member Nonrecourse Debt Minimum Gain during any Fiscal Year, each
Member that has a share of such Member Nonrecourse Debt Minimum Gain shall be
specially allocated Net Income for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to that Member’s share of the net
decrease in Member Nonrecourse Debt Minimum Gain. Items to be allocated pursuant
to this paragraph shall be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.02(b) is intended to
comply with the “minimum gain chargeback” requirements in Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

(c)         Nonrecourse Deductions shall be allocated to the Members in
accordance with their proportionate Capital Account balances.

 

(d)        In the event any Member unexpectedly receives any adjustments,
allocations or distributions described in Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6), Net Income shall be specially allocated to
such Member in an amount and manner sufficient to eliminate the Adjusted Capital
Account Deficit created by such adjustments, allocations or distributions as
quickly as possible. This Section 5.02(d) is intended to comply with the
qualified income offset requirement in Treasury Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(e)       The allocations set forth in paragraphs (a), (b), (c) and (d) above
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Treasury Regulations under Code Section 704. Notwithstanding any other
provisions of this Article V (other than the Regulatory Allocations), the
Regulatory Allocations shall be taken into account in allocating Net Income and
Net Losses among Members so that, to the extent possible, the net amount of such
allocations of Net Income and Net Losses and other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to such Member if the Regulatory Allocations had not occurred.

 

Section 5.03       Tax Allocations.

 

(a)         Subject to Section 5.03(b), Section 5.03(c) and Section 5.03(d), all
income, gains, losses and deductions of the Company shall be allocated, for
federal, state and local income tax purposes, among the Members in accordance
with the allocation of such income, gains, losses and deductions pursuant to
Section 5.01 and Section 5.02, except that if any such allocation for tax
purposes is not permitted by the Code or other Applicable Law, the Company’s
subsequent income, gains, losses and deductions shall be allocated among the
Members for tax purposes, to the extent permitted by the Code and other
Applicable Law, so as to reflect as nearly as possible the allocation set forth
in Section 5.01 and Section 5.02.

 



19

 

 

(b)        Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Members in accordance with any reasonable method permitted
by the Treasury Regulations pursuant to Code Section 704(c), so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Book Value.

 

(c)        If the Book Value of any Company asset is adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) as provided in clause (c) of
the definition of Book Value in Section 1.01, subsequent allocations of items of
taxable income, gain, loss and deduction with respect to such asset shall take
account of any variation between the adjusted basis of such asset for federal
income tax purposes and its Book Value in the same manner as under Code Section
704(c).

 

(d)        Allocations of tax credit, tax credit recapture and any items related
thereto shall be allocated to the Members according to their interests in such
items as determined by the Board taking into account the principles of Treasury
Regulations Section 1.704-1(b)(4)(ii).

 

(e)        Allocations pursuant to this Section 5.03 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Net Income, Net
Losses, distributions or other items pursuant to any provisions of this
Agreement.

 

Section 5.04      Allocations in Respect of Transferred Membership Interests. In
the event of a Transfer of a Common Unit during any Fiscal Year made in
compliance with the provisions of Article IX, Net Income, Net Losses and other
items of income, gain, loss and deduction of the Company attributable to such
Common Unit for such Fiscal Year shall be determined using the interim closing
of the books method.

 

ARTICLE VI 

 

DISTRIBUTIONS

 

Section 6.01       General.

 

(a)         In the sole discretion of the Board, any available cash of the
Company, after allowance for payment of all Company obligations then due and
payable, including debt service, operating expenses and such other reasonable
reserves as the Board may determine, may be made available for distribution as
and when determined by the Board, with any such distribution to Members made pro
rata in accordance with their respective Percentage Interests.

 

(b)         If a Member has (i) an unpaid Additional Capital Contribution that
is overdue or (ii) an outstanding Default Loan due to another Member, any amount
that otherwise would be distributed to such Member pursuant to Section 6.01,
Section 6.02 or Article XII (up to the amount of such unpaid Additional Capital
Contribution or outstanding Default Loan, together with interest accrued
thereon) shall not be paid to such Member but shall be deemed distributed to
such Member and applied on behalf of it pursuant to Section 3.04(c).

 



20

 

 

(c)         Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not make any distribution to the Members if such
distribution would violate § 18-607 of the Delaware Act or other Applicable Law
or if such distribution is prohibited by the Company’s then-applicable
debt-financing agreements.

 

Section 6.02       Tax Distributions.

 

(a)         Within ten (10) days before each date prescribed by the Code for a
calendar-year corporation to pay quarterly installments of estimated tax, the
Company shall distribute cash to each holder of Units in proportion to and to
the extent of such Member’s Quarterly Estimated Tax Amount for the applicable
calendar quarter (each such distribution, a “Tax Distribution”) based on the Tax
Rate.

 

(b)         If, at any time after the final Quarterly Estimated Tax Amount has
been distributed pursuant to Section 6.02(a) with respect to any Fiscal Year,
the aggregate Tax Distributions to any Member with respect to such Fiscal Year
are less than such Member’s Tax Amount for such Fiscal Year (a “Shortfall
Amount”), the Company shall distribute cash in proportion to and to the extent
of such Member’s Shortfall Amount. The Company shall use commercially reasonable
efforts to distribute Shortfall Amounts with respect to a Fiscal Year before the
seventy-fifth (75th) day of the next succeeding Fiscal Year; provided, that if
the Company has made distributions in such next succeeding Fiscal Year other
than pursuant to this Section 6.02, the Board may apply such distributions to
reduce any Shortfall Amount.

 

(c)         If the aggregate Tax Distributions made to any Member pursuant to
this Section 6.02 for any Fiscal Year exceed such Member’s Tax Amount (an
“Excess Amount”), such Excess Amount shall reduce subsequent Tax Distributions
that would be made to such Member pursuant to this Section 6.02.

 

(d)         All Tax Distributions made to the Members in respect of a taxable
year will be treated as advances on distributions under Section 6.01, thereby
reducing future distributions under Section 6.01 or, if necessary, reducing
liquidating distributions pursuant to Section 12.03(c)(v).

 

Section 6.03       Tax Withholding; Withholding Advances.

 

(a)         Each Member agrees to furnish the Company with any representations
and forms as shall be reasonably requested by the Board to assist it in
determining the extent of, and in fulfilling, any withholding obligations it may
have.

 

(b)         The Company is hereby authorized at all times to make payments
(”Withholding Advances”) with respect to each Member in amounts required to
discharge any obligation of the Company (as determined by the Partnership
Representative based on the advice of legal or tax counsel to the Company) to
withhold or make payments to any federal, state, local or foreign taxing
authority (a “Taxing Authority”) with respect to any distribution or allocation
by the Company of income or gain to such Member and to withhold the same from
distributions to such Member. Any funds withheld from a distribution by reason
of this Section 6.03(b) shall nonetheless be deemed distributed to the Member in
question for all purposes under this Agreement.

 

(c)         Any Withholding Advance made by the Company to a Taxing Authority on
behalf of a Member and not simultaneously withheld from a distribution to that
Member shall, with interest thereon accruing from the date of payment at a rate
equal to the prime rate published in the Wall Street Journal on the date of
payment plus two percent (2.0%) per annum (the “Company Interest Rate”):

 



21

 

 

(i)               be promptly repaid to the Company by the Member on whose
behalf the Withholding Advance was made (which repayment by the Member shall not
constitute a Capital Contribution, but shall credit the Member’s Capital Account
if the Board shall have initially charged the amount of the Withholding Advance
to the Capital Account); or

 

(ii)              with the consent of the Board (not including, for purposes of
such vote any Managers appointed by the Member on whose behalf the Withholding
Advance has been made), be repaid by reducing the amount of the next succeeding
distribution or distributions to be made to such Member (which reduction amount
shall be deemed to have been distributed to the Member, but which shall not
further reduce the Member’s Capital Account if the Board shall have initially
charged the amount of the Withholding Advance to the Capital Account).

 

Interest shall cease to accrue from the time the Member on whose behalf the
Withholding Advance was made repays such Withholding Advance (and all accrued
interest) by either method of repayment described above.

 

(d)         Each Member hereby agrees to indemnify and hold harmless the Company
and the other Members from and against any liability with respect to taxes,
interest or penalties that may be asserted by reason of the Company’s failure to
deduct and withhold tax on amounts distributable or allocable to such Member,
including with respect to any “imputed underpayment” pertaining to the Company
within the meaning of Code Section 6225. The provisions of this Section 6.03(d)
and the obligations of a Member pursuant to Section 6.03(c) shall survive the
termination, dissolution, liquidation and winding up of the Company and the
withdrawal of such Member from the Company or Transfer of its Membership
Interest. The Company may pursue and enforce all rights and remedies it may have
against each Member under this Section 6.03, including bringing a lawsuit to
collect repayment with interest of any Withholding Advances.

 

(e)         Neither the Company nor any Manager shall be liable for any excess
taxes withheld in respect of any distribution or allocation of income or gain to
a Member. In the event of an overwithholding, a Member’s sole recourse shall be
to apply for a refund from the appropriate Taxing Authority.

 

Section 6.04       Distributions in Kind. No Member has the right to demand or
receive property other than cash in payment for its share of any distribution
made in accordance with this Agreement. Except as set out in Section 12.03(d),
non-cash distributions are not permitted, unless approved by the Board.

 

Section 6.05       Liquidation. In the event of the liquidation and dissolution
of the Company, the assets of the Company legally available for distribution to
its Members shall be distributed as set forth in Section 12.03.

 

ARTICLE VII 

 

MANAGEMENT

 

Section 7.01       Establishment of the Board.

 

(a)         A board of managers of the Company (the “Board”) is hereby
established and shall be comprised of natural Persons (each such Person, a
“Manager”) who shall be appointed in accordance with the provisions of Section
7.02. The business and affairs of the Company shall be managed, operated and
controlled by or under the direction of the Board, and the Board shall have, and
is hereby granted, the full, complete and exclusive power, authority and
discretion for, on behalf of and in the name of the Company, to take such
actions as it may in its sole discretion deem necessary or advisable to carry
out any and all of the objectives and purposes of the Company, subject only to
the terms of this Agreement. Except as expressly provided herein, or by
Applicable Law, no Member, in its capacity as a Member, shall have any power or
authority over the business and affairs of the Company or any power or authority
to bind the Company.

 



22

 

 

(b)         Notwithstanding Section 7.01(a), the following actions may only be
taken by the Company with the unanimous consent of the Board:

 

(i)              amend, alter or repeal any provision in this Agreement;

 

(ii)             amend, modify or waive any provisions of the Distribution
Agreement;

 

(iii)            enter into any agreement, contract or understanding with any
Affiliate or engage in any transaction with same, whether or not in the ordinary
course of business, except transactions expressly provided for in the
Distribution Agreement or the Management Services Agreement between the Company
and CSSE dated as of the Effective Date, in each case as such agreement is in
effect as of the Effective Date; and

 

(iv)            merge or combine with, or sell any material assets outside of
the ordinary course of business, to any Affiliate of any Member.

 

(c)         Notwithstanding Section 7.01(a), Ozer may enforce any and all rights
under the Distribution Agreement, including without limitation, initiating legal
proceedings and collections.

 

Section 7.02       Board Composition; Vacancies.

 

(a)         The Company and the Members shall take such actions as may be
required to ensure that the number of Managers constituting the Board is at all
times five. The Board shall be comprised as follows:

 

(i)              three (3) individuals designated by CSSE (each, a “CSSE
Manager”), who shall initially be William J. Rouhana, Jr., David Fannon and
Elana Sofko; and

 

(ii)             one (1) individual designated by Cole (a “Cole Manager”), who
shall initially be Simon Misselbrook; and

 

(iii)            one (1) person who shall be Ozer, so long as Ozer is employed
with the Company.

 

(b)         At all times, the composition of any board of directors or board of
managers of any Subsidiary of the Company shall be the same as that of the
Board. Unless otherwise determined by the Board, the quorum, removal rights,
meeting procedures and meeting requirements set forth in this Article VII with
respect to the Board shall apply mutatis mutandis to Subsidiaries of the Company
and the boards of directors, boards of managers, or similar governing bodies of
such Subsidiaries.

 



23

 

 

Section 7.03       Removal; Resignation.

 

(a)         Each Member may remove any Manager appointed by it at any time with
or without cause, effective upon written notice to the other Members and the
Chairperson. No Manager may be removed except in accordance with this Section
7.03(a).

 

(b)         A Manager may resign at any time from the Board by delivering his
written resignation to the Board. Any such resignation shall be effective upon
receipt thereof unless it is specified to be effective at some other time or
upon the occurrence of some other event. The Board’s or Company’s acceptance of
a resignation shall not be necessary to make it effective.

 

(c)         Any vacancy on the Board resulting from the resignation, removal,
death or disability of a Manager appointed by a Member shall be filled by the
Member that appointed such Manager (or in the case of death of an individual,
the Member’s estate), with such appointment to become effective immediately upon
delivery of written notice of such appointment to the other Members and the
Chairperson. Any replacement Manager designee shall be reasonably acceptable to
the other Members.

 

(d)         The Board shall maintain a schedule of all Managers with their
respective mailing addresses (the “Managers Schedule”), and shall update the
Managers Schedule upon the appointment, removal or replacement of any Manager in
accordance with Section 7.02 or this Section 7.03.

 

(e)         Each Member shall take all necessary action to carry out fully the
provisions of Section 7.02 and the foregoing provisions of this Section 7.03 to
ensure that the Board and the board of directors or managers or other governing
body of any Subsidiary consists of the Managers that are duly appointed in
accordance with such sections.

 

Section 7.04       Meetings.

 

(a)         Regular meetings of the Board shall be held at least every four
months (i.e., three times during each full calendar year) at such dates and
times as the Board may designate. Special meetings of the Board may be called at
any time by the Chairperson and shall be called by the Chairperson at the
written request of any Manager who makes such request in good faith. Meetings of
the Board may be held either in person at the executive office of the Company or
by telephone or video conference or other communication device that permits all
Managers participating in the meeting to hear each other.

 

(b)        Written notice of a meeting of the Board or any Committee stating the
place, date and hour of the meeting and the purpose or purposes for which the
meeting is called shall be given to each Manager by telephone or facsimile no
less than seven (7) days nor more than thirty (30) days before the date of the
meeting; provided that, in the case of a special meeting, the Chairperson or the
Manager requesting the meeting may reduce the advance notice period to not less
than two (2) Business Days if the Chairperson or such Manager determines, acting
reasonably and in good faith, that it is necessary and in the best interests of
the Company for the Board to take action within a time period of less than seven
(7) days. Notice of any meeting may be waived in writing by any Manager.
Presence at a meeting shall constitute waiver of any deficiency of notice under
this Section 7.04(b), except when a Manager attends a meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting was not called or convened in accordance with this
Agreement and does not otherwise attend the meeting.

 



24

 

 

(c)         The Secretary of the Company (or the Chairperson, if there is no
Secretary) shall circulate to each Manager an agenda for each regular meeting
not less than two (2) Business Days in advance of such meeting. In the case of a
regular meeting, such agenda shall include a discussion of the financial reports
most recently delivered pursuant to Section 11.01 and any other matters that a
Manager may reasonably request to be included on such agenda. In the case of a
special meeting, the agenda for such meeting shall be established by the
Chairperson, shall, if applicable, include any matters specified by the Manager
requesting such meeting, and shall be provided to each Manager at the time such
special meeting is called.

 

(d)        The decisions and resolutions of the Board and any Committee thereof
shall be recorded in minutes, which shall state the date, time and place of the
meeting (or the date of any written consent in lieu of a meeting), the Managers
present at the meeting, the resolutions put to a vote (or the subject of a
written consent) and the results of such voting or written consent. The minutes
shall be entered in a minute book kept at the principal office of the Company
and a copy of the minutes of each Board and Committee meeting shall be provided
promptly to each Manager and Member.

 

Section 7.05       Quorum; Manner of Acting.

 

(a)         The presence in person or by proxy of a number of Managers equal to
a majority of the total number of Managers serving on the Board shall constitute
a quorum for the conduct of business at any meeting of the Board. If such quorum
shall not be present at any meeting of the Board (a “Suspended Meeting”), the
Managers present shall adjourn the meeting and promptly give notice to the
Managers of when it shall be reconvened (a “Reconvened Meeting”), which notice
shall include a copy of the notice and agenda originally given with respect to
such Suspended Meeting and, if applicable, specify in writing that the Board has
invoked the procedures with respect to such Reconvened Meeting set forth in the
following sentence. If such notice is given and the Reconvened Meeting is held
at least 48 hours after the Suspended Meeting at which a quorum was not present,
then, at such Reconvened Meeting, the presence in person or by proxy of at least
any two Managers shall be sufficient for a quorum to be present; provided,
however, that the only business that may be conducted at such Reconvened Meeting
is the business specifically set forth in the original agenda for the Suspended
Meeting.

 

(b)         Any Manager may participate in a meeting of the Board or any
Committee by telephone or video conference or other communications device that
permits all Managers participating in the meeting to hear each other, and
participation in a meeting by such means shall constitute presence in person at
such meeting. A Manager may vote or be present at a meeting either in person or
by proxy in accordance with Section 7.05(d).

 

(c)         Each Manager shall have one vote on all matters submitted to the
Board or any Committee; provided, however, that, notwithstanding anything herein
to the contrary and without limitation of any other rights or remedies that may
be available, if a Member is a Defaulting Member, any Managers appointed by it
shall cease to have any voting rights on any matters voted on by the Board and
any decision that requires the vote or approval of Managers appointed by such
Defaulting Member shall be made without regard to such Managers or any
requirement to obtain the vote or approval of such Managers. The affirmative
vote of a majority of the Managers in attendance at any meeting of the Board or
any Committee at which a quorum is present shall be required to authorize any
action by the Board or Committee and shall constitute the action of the Board or
Committee for all purposes. Notwithstanding anything to the contrary, if Ozer’s
position and employment with the Company is terminated or ended for any reason,
the person replacing Ozer shall be selected by the Board and be reasonably
acceptable to Cole based on such person’s experience and expertise.

 



25

 

 

(d)         Each Manager may authorize another individual (who may or may not be
a Manager, but who shall be an officer or employee of the Member that appointed
such Manager or an Affiliate of such Member) to act for such Manager by proxy at
any meeting of the Board or any Committee, or to express consent or dissent to a
Company action in writing without a meeting. Any such proxy may be granted in
writing, by Electronic Transmission or as otherwise permitted by Applicable Law.

 

Section 7.06       Action by Written Consent. Any action of the Board or any
Committee may be taken without a meeting if a consent in writing, setting forth
the action to be taken, is signed unanimously by all the Managers (or the
Managers comprising the Committee, as applicable). Such consent shall have the
same force and effect as a vote at a meeting where a quorum was present and may
be stated as such in any document or instrument filed with the Secretary of
State.

 

Section 7.07       Compensation; No Employment.

 

(a)          Each Manager shall serve without compensation in his capacity as
such. Each Manager shall be entitled to reimbursement from the Company for his
reasonable and necessary out-of-pocket expenses incurred in the performance of
his duties as a Manager, pursuant to such policies as may from time to time be
established by the Board.

 

(b)        This Agreement does not, and is not intended to, confer upon any
Manager any rights with respect to employment by the Company, and nothing herein
should be construed to have created any employment agreement or relationship
with any Manager.

 

Section 7.08       Chairperson of the Board. The Board may appoint any one of
the CSSE Managers to act as Chairperson of the Board (”Chairperson”) and preside
at all meetings of the Board at which he is present, subject to the ultimate
authority of the Board to appoint an alternate presiding chairperson at any
meeting. The initial Chairperson of the Board shall be William J. Rouhana, Jr.
For the avoidance of doubt, a Manager shall not be considered to be an officer
of the Company by virtue of holding the position of Chairperson and, except as
expressly provided herein, shall not have any rights or powers different from
any other Manager other than with respect to any procedural matters to the
extent delegated by the Board or as expressly set forth in this Agreement.

 

Section 7.09       Reserved.

 

Section 7.10       Officers. The Board shall appoint individuals as officers of
the Company (the “Officers”) as it deems necessary or desirable to carry on the
business of the Company and the Board may delegate to such Officers such powers
and authorities as the Board deems advisable. The initial Officers of the
Company shall be the persons listed on Schedule B in the offices designated
therein. No Officer need be a Member or Manager. Any individual may hold two or
more offices of the Company. Each Officer shall hold office until his successor
is designated by the Board or until his earlier death, resignation or removal.
Any Officer may resign at any time on written notice to the Board. Any Officer
may be removed by the Board with or without cause at any time. A vacancy in any
office occurring because of death, resignation, removal or otherwise, may, but
need not, be filled by the Board. The Officers, in the performance of their
duties as such, shall owe to the Members fiduciary duties of the type owed by
the officers of a Delaware corporation to the stockholders of such corporation
under the laws of the State of Delaware

 



26

 

 

Section 7.11       No Personal Liability. Except as otherwise provided in the
Delaware Act or by Applicable Law, no Manager will be obligated personally for
any debt, obligation or liability of the Company, whether arising in contract,
tort or otherwise, solely by reason of being a Manager.

 

Section 7.12       Budget. At least thirty (30) days before the beginning of
each Fiscal Year (commencing with the Fiscal Year ending December 31, 2020), the
Chief Executive Officer and Chief Financial Officer of the Company shall prepare
and submit to the Board a proposed budget (“Budget”) for such upcoming Fiscal
Year. The Board shall review, modify and approve the Budget.

 

Section 7.13       Other Activities; Business Opportunities. Except as may be
set forth in other agreements between the Company and a Member (including
employment or consulting agreements), nothing contained in this Agreement shall
prevent any Member or any of its Affiliates from engaging in any other
activities or businesses, regardless of whether those activities or businesses
are similar to or competitive with the Business. Except as may be set forth in
other agreements between the Company and a Member (including employment or
consulting agreements), none of the Members nor any of their Affiliates shall be
obligated to account to the Company or to the other Members for any profits or
income earned or derived from other such activities or businesses. Except as may
be set forth in other agreements between the Company and a Member (including
employment or consulting agreements), none of the Members nor any of their
Affiliates shall be obligated to inform the Company or the other Members of any
business opportunity of any type or description.

 

Section 7.14       Code of Conduct. The Board shall adopt a code of business
conduct and ethics that applies to all of its executive officers, managers, and
employees.

 

ARTICLE VIII 

 

EXCULPATION AND INDEMNIFICATION

 

Section 8.01       Exculpation of Covered Persons.

 

(a)         As used herein, the term “Covered Person” shall mean (i) each
Member; (ii) each officer, director, shareholder, partner, member, Affiliate,
employee, agent or representative of each Member, and each of their Affiliates;
and (iii) each Manager, Officer, employee, agent or representative of the
Company.

 

(b)         No Covered Person shall be liable to the Company or any Member or
any Affiliate of a Member for any loss, damage or claim incurred by reason of
any action taken or omitted to be taken by such Covered Person in his or its
capacity as a Covered Person, so long as such action or omission does not
constitute fraud, gross negligence, willful misconduct or a material breach of
this Agreement or intentional violation of Applicable Law by such Covered
Person.

 

(c)         A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements (including financial statements and information, opinions, reports or
statements as to the value or amount of the assets, liabilities, Net Income or
Net Losses of the Company or any facts pertinent to the existence and amount of
assets from which distributions might properly be paid) of the following Persons
or groups: (i) a Manager; (ii) one or more Officers or employees of the Company;
(iii) any attorney, independent accountant, appraiser or other expert or
professional employed or engaged by or on behalf of the Company; or (iv) any
other Person selected in good faith by or on behalf of the Company, in each case
as to matters that such relying Person reasonably believes to be within such
other Person’s professional or expert competence. The preceding sentence shall
in no way limit any Person’s right to rely on information to the extent provided
in § 18-406 of the Delaware Act.

 



27

 

 

Section 8.02       Liabilities and Duties of Covered Persons.

 

(a)         Except as expressly set forth herein, this Agreement is not intended
to, and does not, create or impose any fiduciary duty on any Covered Person.
Furthermore, each of the Members and the Company hereby waives any and all
fiduciary duties that, absent such waiver, may be implied by Applicable Law, and
in doing so, acknowledges and agrees that the duties and obligations of each
Covered Person to each other and to the Company are only as expressly set forth
in this Agreement, including with respect to any Affiliates of a Member or
Manager in their capacities as Officers pursuant to Section 7.10. The provisions
of this Agreement, to the extent that they restrict the duties and liabilities
of a Covered Person otherwise existing at law or in equity, are agreed by the
Members to replace such other duties and liabilities of such Covered Person.

 

(b)         Whenever in this Agreement a Member or Manager is permitted or
required to make a decision (including a decision that is in such Member or
Manager’s “discretion” or under a grant of similar authority or latitude), such
Member or Manager shall be entitled to consider only such interests and factors
as such Covered Person desires, including its own interests (or, in the case of
a Manager, the interests of the Member that appointed such Manager or such
Member’s Affiliates), and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or any other
Person. Whenever in this Agreement a Member or Manager is permitted or required
to make a decision in such Member or Manager’s “good faith,” the Member or
Manager shall act under such express standard and shall not be subject to any
other or different standard imposed by this Agreement or any other Applicable
Law.

 

(c)        This Section 8.02 does not apply to any obligation or duty of a
Covered Person or any Affiliate thereof arising under any other agreement
between such Covered Person and the Company.

 

Section 8.03       Indemnification.

 

(a)        To the fullest extent permitted by the Delaware Act, as the same now
exists or may hereafter be amended, substituted or replaced (but, in the case of
any such amendment, substitution or replacement, only to the extent that such
amendment, substitution or replacement permits the Company to provide broader
indemnification rights than the Delaware Act permitted the Company to provide
prior to such amendment, substitution or replacement), the Company shall
indemnify, hold harmless, defend, pay and reimburse any Covered Person against
any and all losses, claims, damages, judgments, fines or liabilities, including
reasonable legal fees or other expenses incurred in investigating or defending
against such losses, claims, damages, judgments, fines or liabilities, and any
amounts expended in settlement of any claims (other than in connection with any
claims brought by (A) a Member or its Affiliate against another Member or its
Affiliate or (B) the Company) (collectively, “Losses”) to which such Covered
Person may become subject by reason of:

 

(i)               any act or omission or alleged act or omission performed or
omitted to be performed on behalf of the Company in connection with the Business
of the Company; or

 



28

 

 

(ii)              such Covered Person being or acting in connection with the
Business of the Company as a Member, an Affiliate of a Member, a Manager or an
Officer, or that such Covered Person is or was serving at the request of the
Company as a member, manager, partner, director, officer, employee or agent of
any other Person;

 

provided, that (x) such Covered Person acted in good faith and in a manner
believed by such Covered Person to be within, or not opposed to, the scope of
such Covered Person’s authority conferred on him or it by the Company and, with
respect to any criminal proceeding, had no reasonable cause to believe his or
its conduct was unlawful, and (y) such Covered Person’s conduct did not
constitute fraud, gross negligence, willful misconduct or a material breach of
this Agreement or knowing violation of Applicable Law by such Covered Person, in
each case as determined by a final, nonappealable order of a court of competent
jurisdiction. In connection with the foregoing, the termination of any action,
suit or proceeding by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that the Covered Person did not act in good faith or, with respect to any
criminal proceeding, had reasonable cause to believe that such Covered Person’s
conduct was unlawful, or that the Covered Person’s conduct constituted fraud,
gross negligence, willful misconduct or a material breach or knowing violation
of Applicable Law or this Agreement.

 

(b)         The Company shall promptly reimburse (and/or advance to the extent
reasonably required) each Covered Person for reasonable legal or other expenses
(as incurred) of such Covered Person in connection with investigating, preparing
to defend or defending any claim, lawsuit or other proceeding relating to any
Losses for which such Covered Person may be indemnified pursuant to this Section
8.03; provided, that if it is finally judicially determined that such Covered
Person is not entitled to the indemnification provided by this Section 8.03,
then such Covered Person shall promptly reimburse the Company for any reimbursed
or advanced expenses.

 

(c)          The indemnification provided by this Section 8.03 shall not be
deemed exclusive of any other rights to indemnification to which those seeking
indemnification may be entitled under any agreement or otherwise. The provisions
of this Section 8.03 shall continue to afford protection to each Covered Person
regardless of whether such Covered Person remains in the position or capacity
pursuant to which such Covered Person became entitled to indemnification under
this Section 8.03 and shall inure to the benefit of the executors,
administrators, legatees and distributees of such Covered Person.

 

(d)         Notwithstanding anything herein to the contrary, nothing in this
Article VIII shall (or shall be construed to) (i) relieve any Member or other
Person from any liability or obligation of such Person pursuant to any other
agreement between such Member or other Persons and the Company, or to in any way
impair the enforceability of any provision of any other agreement between such
Member or other Persons and the Company against any party thereto, or (ii)
require the Company to indemnify, hold harmless, defend, pay or reimburse (x)
any Covered Person with respect to any Loss to the extent a Member or its
Affiliate is required to indemnify such Covered Person with respect thereto
under any other agreement between such Member or other Persons and the Company
or (y) a breaching or indemnifying Member or Affiliate.

 

(e)        To the extent available on commercially reasonable terms, the Company
may purchase, at its expense, insurance to cover Losses covered by the foregoing
indemnification provisions and to otherwise cover Losses for any breach or
alleged breach by any Covered Person of such Covered Person’s duties in such
amount and with such deductibles as the Board may determine; provided, that (i)
all Members and Managers shall be treated equally under any such insurance
policies and (ii) the failure to obtain such insurance shall not affect the
right to indemnification of any Covered Person under the indemnification
provisions contained herein, including the right to be reimbursed or advanced
expenses or otherwise indemnified for Losses hereunder. If any Covered Person
recovers any amounts in respect of any Losses from any insurance coverage, then
such Covered Person shall, to the extent that such recovery is duplicative,
reimburse the Company for any amounts previously paid to such Covered Person by
the Company in respect of such Losses.

 



29

 

 

(f)          Notwithstanding anything contained herein to the contrary, any
indemnity by the Company relating to the matters covered in this Section 8.03
shall be provided out of and to the extent of Company assets only, and no Member
(unless such Member otherwise agrees in writing) shall have personal liability
on account thereof or shall be required to make additional Capital Contributions
to help satisfy such indemnity by the Company.

 

(g)         Notwithstanding that a Covered Person has or may from time to time
obtain certain rights to indemnification, advancement of expenses and/or
insurance provided by one or more third party indemnitors (including as an
officer, director or employee of a Member), the Company shall be the indemnitor
of first resort (i.e., its obligations to such Covered Person are primary and
any obligation of a third party indemnitor to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by such Covered
Person are secondary), and the Company shall not assert that the Covered Person
must seek expense advancement or reimbursement, or indemnification, from third
party indemnitor before the Company must perform its expense advancement and
reimbursement, and indemnification obligations, under this Agreement. No
advancement or payment by a third party indemnitor on behalf of a Covered Person
with respect to any claim for which such Covered Person has sought
indemnification from the Company in accordance with this Agreement shall affect
the foregoing. The third party indemnitor shall be subrogated to the extent of
such advancement or payment to all of the rights of recovery which such Covered
Person would have had against the Company if the third party indemnitor had not
advanced or paid any amount to or on behalf of such Covered Person.

 

(h)         If this Section 8.03 or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Covered Person pursuant to this
Section 8.03 to the fullest extent permitted by any applicable portion of this
Section 8.03 that shall not have been invalidated and to the fullest extent
permitted by Applicable Law.

 

(i)          The provisions of this Section 8.03 shall be a contract between the
Company, on the one hand, and each Covered Person who served in such capacity at
any time while this Section 8.03 is in effect, on the other hand, pursuant to
which the Company and each such Covered Person intend to be legally bound. No
amendment, modification or repeal of this Section 8.03 that adversely affects
the rights of a Covered Person to indemnification for Losses incurred or
relating to a state of facts existing prior to such amendment, modification or
repeal shall apply in such a way as to eliminate or reduce such Covered Person’s
entitlement to indemnification for such Losses without the Covered Person’s
prior written consent.

 

Section 8.04       Survival. The provisions of this Article VIII shall survive
the dissolution, liquidation, winding up and termination of the Company.

 



30

 

 

ARTICLE IX

 

TRANSFER

 

Section 9.01       Restrictions on Transfer.

 

(a)         Except as otherwise provided in Section 3.04 and this Article IX, no
Member shall Transfer all or any portion of its Membership Interest in the
Company without the prior written consent of the Members holding at least an
aggregate Percentage Interest of 51% (a “Transfer Consent”), which consent may
be granted or withheld in the sole discretion of the other Members. No Transfer
of Membership Interests to a Person not already a Member of the Company shall be
deemed completed until the prospective Transferee is admitted as a Member of the
Company in accordance with Section 4.01(b).

 

(b)         Notwithstanding any other provision of this Agreement, each Member
agrees that it will not Transfer all or any portion of its Membership Interest
in the Company, and the Company agrees that it shall not issue any Membership
Interests:

 

(i)               except as permitted under the Securities Act and other
applicable federal or state securities or blue-sky laws, and then, with respect
to a Transfer of Membership Interests, only upon delivery to the Company of an
opinion of counsel in form and substance satisfactory to the Company to the
effect that such Transfer may be affected without registration under the
Securities Act;

 

(ii)             if such Transfer or issuance would cause the Company to be
considered a “publicly traded partnership” under Section 7704(b) of the Code
within the meaning of Treasury Regulations Section 1.7704-1(h)(1)(ii), including
the look-through rule in Treasury Regulations Section 1.7704-1(h)(3);

 

(iii)            if such Transfer or issuance would affect the Company’s
existence or qualification as a limited liability company under the Delaware
Act;

 

(iv)            if such Transfer or issuance would cause the Company to lose its
status as a partnership for federal income tax purposes;

 

(v)             if such Transfer or issuance would cause the Company to be
required to register as an investment company under the Investment Company Act
of 1940; or

 

(vi)            if such Transfer or issuance would cause the assets of the
Company to be deemed “Plan Assets” as defined under the Employee Retirement
Income Security Act of 1974 or its accompanying regulations or result in any
“prohibited transaction” thereunder involving the Company.

 

(c)        Any Transfer or attempted Transfer of any Membership Interest in
contravention of this Agreement shall be null and void, no such Transfer shall
be recorded on the Company’s books or otherwise recognized by the Company, and
the purported Transferee in any such Transfer shall not be treated as the owner
of such Membership Interest for any purposes of this Agreement or have any
rights as a Member (and the purported Transferor shall continue to be treated as
the owner of such Membership Interest and as a Member).

 



31

 

 

(d)         For the avoidance of doubt, any Transfer of a Membership Interest
permitted by this Agreement shall be deemed a sale, transfer, assignment or
other disposal of such Membership Interest in its entirety as intended by the
parties to such Transfer, and shall not be deemed a sale, transfer, assignment
or other disposal of any less than all of the rights and benefits described in
the definition of the term “Membership Interest,” unless otherwise explicitly
agreed to by the parties to such Transfer.

 

(e)         Notwithstanding anything to the contrary contained herein, Legend
shall be entitled to transfer its Common Units owned as of the Effective Date to
Duncan at any time or from time to time upon ten days’ prior written notice to
the Company and with the Company’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned (it being understood that if
Duncan is then employed by a competitor of the Company or has been indicted for
or convicted of a crime such that his further ownership in the Company would be
likely to harm the reputation of the Company, then such circumstances, among
other similar grounds, shall constitute a reasonably basis for the Company
withholding consent).

 

Section 9.02       Permitted Transfers.

 

(a)         General. The provisions of Section 9.01(a) shall not apply to any
Transfer by any Member of all or any portion of its Membership Interest to its
Affiliate; provided that such Affiliate becomes a party to and bound by the
terms of this Agreement.

 

(b)         Tag-Along Rights. If a Transferring Member elects to sell all or a
portion of its Units to a third party (a “Third Party Purchaser”) and Transfer
Consent has been obtained as required, the Transferring Member shall provide
written notice of the proposed sale (“Third Party Sale Notice”) to the other
Members (each a “Tagging Member”) and the Company setting forth the proposed
sale price, the name of the Third Party Purchaser and any other material terms
of the proposed sale. Each Tagging Member shall have the right, upon written
notice to the Transferring Member (“Tag-Along Notice”) delivered to it within
fifteen (15) days of receipt of the Third Party Sale Notice, to sell to the
Third Party Purchaser, on the terms contained in the Third Party Sale Notice, up
to such number of Tagging Units (as defined) equal to the product of (i) the
total number of Units that the Third Party Purchaser proposes to buy as stated
in the Third Party Sale Notice and (ii) a fraction (x) the numerator of which is
equal to the number of Units then held by the Tagging Member and (y) the
denominator of which is equal to the sum of the number of Units then held by the
Transferring Member and all participating Tagging Members (such number, the
“Tagging Units”). If any Tagging Member exercises its right hereunder through
the delivery of a timely Tag-Along Notice, the Tagging Member shall join in the
Transferring Member’s contract with the Third Party Purchaser on the same terms
as set forth in the Tag-Along Notice, shall receive consideration in the same
amount per Unit (calculated on a deemed as-converted basis) as the Transferring
Member and such consideration will be allocated among such Members and
distributed in accordance with Section 12.03; provided, that (a) such Tagging
Member shall only be obligated to make individual representations and warranties
with respect to its right, title and interest in and to its Units, power and
authority to sell its Units, absence of encumbrances upon its Units, and other
matters relating to such Tagging Member (and the liability of such Tagging
Member for indemnification, if any, with respect to any such representations and
warranties shall be several and not joint and shall be pro rata in proportion to
and shall not exceed the amount of consideration payable to such Tagging
Member), but not with respect to any of the foregoing in respect of any other
Members or any other Members’ Units; (b) no Tagging Member shall be obligated to
execute or otherwise agree to, or be bound by, any restrictive covenant or
exclusivity obligation other than reasonable and customary covenants with
respect to confidentiality. To the extent that the Third Party Purchaser refuses
to purchase Units from an exercising Tagging Member, the Transferring Member
shall not Transfer any Subject Units to such Third Party Purchaser unless and
until, simultaneously with such Transfer, the Transferring Member shall purchase
the applicable number of Units from the exercising Tagging Member for the same
consideration and on the same terms and conditions as the Transferring Member
receives from the Third Party Purchaser. If no Non-Transferring Member timely
delivers a Tag-Along Notice, or if all Non-Transferring Members waive their
rights hereunder, the Transferring Member shall have the right to consummate the
sale of the Subject Units to the Third Party Purchaser on the terms set forth in
the Third Party Sale Notice within 45 days of the date of the Tag-Along Notice.

 



32

 

 

Section 9.03       Drag Along Option. If CSSE elects to sell all but not less
than all of its Units to a Third Party Purchaser, it shall have the right upon
written notice to Members to require all, but not less than all, of the Members
to sell all of their Units on the same terms upon which CSSE is selling its
Units and shall share pro ratably in the net proceeds of such sale (after
deduction of all costs and expenses incurred by CSSE and/or the Company directly
in connection with such sale, including all legal, due diligence and accounting
expenses). Each Member agrees to (a) make the same representations and
warranties as made by CSSE solely with respect to their ownership of the Units
being sold in the transaction and (b) undertake its pro rata portion of any
indemnification obligations prescribed by the sales agreements in the
transaction.

 

Section 9.04       Initial Public Offering.

 

(a)         At any time, the Board may elect to conduct an initial public
offering of the equity of the Company using the services of one or more
underwriters and on such terms and conditions to be agreed between the Company
and the underwriters (the “Initial Public Offering”).

 

(b)         The Initial Public Offering may include the resale of equity
interests held by the Members, provided that (i) such selling Members enter into
an underwriting agreement in customary form with the underwriter or underwriters
selected for the Initial Public Offering and (ii) if the underwriters advise the
Company and the selling Members in writing that the dollar amount or number of
Units which the selling Members desire to sell, taken together with all of the
Units or other equity interests proposed to be sold by the Company, exceeds the
maximum dollar amount or maximum number of shares that can be sold in the
Initial Public Offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (the “Maximum Number of Shares”), then the Company shall reduce the
number of Units proposed to be sold by selling Members in the Initial Public
Offering to the Maximum Number of Shares.

 

(c)         The Company shall use its commercially reasonable best efforts to
list, or cause to be listed, the shares sold in the Initial Public Offering on a
national securities exchange in the United States.

 

(d)         The Company will pay all expenses and fees in connection with the
Initial Public Offering, other than underwriters’ fees and commissions with
respect to the selling Members Units being sold in the Initial Public Offering,
which shall be paid directly by such Selling Members.

 



33

 

 

 

ARTICLE X 

 

COVENANTS AND AGREEMENTS OF THE MEMBERS

 

Section 10.01   Confidentiality; Press Release.

 

(a)       Each Member acknowledges that it may have access to and become
acquainted with trade secrets, proprietary information and confidential
information belonging to the Company that are not generally known to the public,
including information concerning business plans, financial statements and other
information provided pursuant to this Agreement, operating practices and
methods, expansion plans, strategic plans, marketing plans, contracts, customer
lists or other business documents that the Company treat as confidential, in any
format whatsoever (including oral, written, electronic or any other form or
medium) (collectively, “Confidential Information”). In addition, each Member
acknowledges that: (i) the Company have invested, and continue to invest,
substantial time, expense and specialized knowledge in developing its
Confidential Information; (ii) the Confidential Information provides the Company
with a competitive advantage over others in the marketplace; and (iii) the
Company would be irreparably harmed if the Confidential Information were
disclosed to competitors or made available to the public. Without limiting the
applicability of any other agreement to which any Member is subject, no Member
shall, directly or indirectly, disclose or use (other than in connection with
the conduct of the Company’s business or the monitoring of its investment in the
Company) at any time, including use for personal, commercial or proprietary
advantage or profit, either during its association with the Company or
thereafter, any Confidential Information of which such Member is or becomes
aware. Each Member in possession of Confidential Information shall take all
appropriate steps to safeguard such information and to protect it against
disclosure, misuse, espionage, loss and theft.

 

(b)       Nothing contained in Section 10.01(a) shall prevent any Member from
disclosing Confidential Information: (i) upon the order of any court or
administrative agency; (ii) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Member; (iii) to the extent compelled
by legal process or required or requested pursuant to subpoena, interrogatories
or other discovery requests; (iv) to the extent necessary to assert any right or
defend any claim arising under this Agreement; (v) to the other Members or their
respective Affiliates; (vi) to such Member’s Representatives who, in the
reasonable judgment of such Member, need to know such Confidential Information
and agree to be bound by the provisions of this Section 10.01 as if a Member; or
(vii) to any potential Permitted Transferee in connection with a proposed
Transfer of Membership Interests from such Member, as long as such potential
Transferee shall have agreed to be bound by the provisions of this Section 10.01
as if a Member; provided, that in the case of clause (i), (ii) or (iii), such
Member shall notify the Company and other Members of the proposed disclosure as
far in advance of such disclosure as practicable (but in no event make any such
disclosure before notifying the Company and the other Members) and use
reasonable efforts to ensure that any Confidential Information so disclosed is
accorded confidential treatment satisfactory to the Company and the other
Members, when and if available; and provided, further, that in the case of
clause (vi) or (vii), that the disclosing Member shall be liable in the event
that any of its Representatives or potential Permitted Transferees disclose any
Confidential Information that a Member would be prohibited from disclosing
pursuant to this provision.

 

(c)        The restrictions of Section 10.01 shall not apply to Confidential
Information that: (i) is or becomes generally available to the public other than
as a result of a disclosure by such Member or its Affiliates or Representatives
in violation of this Agreement; (ii) is or has been independently developed or
conceived by such Member or its Affiliates without use of Confidential
Information; or (iii) becomes available to such Member or any of its Affiliates
or Representatives on a non-confidential basis from a source other than the
Company, the other Members or any of their respective Representatives, provided,
that such source is not known by the receiving Member to be bound by a
confidentiality agreement regarding the Company.

 



34

 

 

(d)       It is acknowledged and agreed by the parties that CSSE is required to
file periodic reports and other disclosures under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, and nothing in
this Agreement shall serve to limit it compliance with these obligations,
including this Section 10.01.

 

(e)       The obligations of each Member under this Section 10.01 shall survive
(i) the termination, dissolution, liquidation and winding up of the Company and
(ii) such Member’s Transfer of its Membership Interest.

 

Section 10.02   [reserved]

 

Section 10.03   Anti-Bribery.

 

(a)       If at any time a Member becomes aware that a Government Official has
or is likely to have any legal, financial or beneficial interest in this
Agreement, or the Company, such Member shall promptly notify the Company and the
other Members in writing. Upon receipt of such written notice, all Members will
consult together to address concerns under the applicable anti-bribery laws and
determine how to resolve those concerns satisfactorily.

 

(b)        CSSE hereby covenants and agrees that it shall, and shall cause the
Company, to establish and maintain its books and records, and prepare its
periodic statements of accounts in accordance with accounting practices and
procedures established by CSSE, which shall provide that it and the Company
shall: (i) make and keep books, records, and accounts, which in reasonable
detail, accurately and fairly reflect the transactions and dispositions of its
assets or the assets of the Company, as applicable; and (ii) devise and maintain
a system of internal accounting controls sufficient to provide reasonable
assurances that:

 

(i)              transactions are executed and access to assets is given only in
accordance with management’s general or specific authorization;

 

(ii)             transactions are recorded in such a way as to permit the
preparation of financial statements in conformity with generally accepted
accounting principles; and

 

(iii)           assets and liabilities recorded in the financial statements are
compared to the actual assets and liabilities and/or supporting documentation at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(c)        Each Member and the Company further covenants and agrees that:

 

(i)              Promptly following the date hereof, it will establish and
implement an anti-bribery policy and procedures providing that neither it nor
any Person acting on its behalf or under its control or direction will make any
payment, offer to pay, promise to pay, or authorize any payment or exchange of
money or anything of value, directly or indirectly, to any Government Official
in order to obtain or retain business for such Member or the Company or to
secure any improper advantage for such Member or the Company; provided that this
Section does not prohibit the payment of reasonable and bona fide expenditures
such as travel and lodging expenses, which are directly related to the
promotion, demonstration or explanation of products and services, or the
execution of performance of a contract with a government entity or agency or
instrumentality thereof to the extent such payments are permissible under local
Applicable Law. If such payments are to be advanced or reimbursed by a Member or
the Company, such payments must be documented accurately.

 



35

 

 

(ii)             Due diligence will be performed as appropriate on all third
parties who will have dealings with Government Officials to ensure that such
Member or the Company, as applicable, contract only with reputable agents,
consultants or other representatives.

 

(iii)           Any third party retained by a Member or the Company to provide
consulting, lobbying or other professional services and assistance and who will
deal with Government Officials on behalf of such Member or the Company in any
country or region with a score of less than 60 on the Transparency International
Corruption Perception Index will be required to sign a non-bribery compliance
representation.

 

(d)       Notwithstanding any term or condition set forth herein, in the event
that a Member or the Company engages in illegal action in violation of
applicable anti-bribery laws, the non-breaching Member (without limiting any
other right it may have), notwithstanding any other provision in the Agreement
to the contrary, upon written notice to such Member and the Company, shall have
the right, at its election, to cause the Company to redeem any issued and
outstanding Membership Interest in the Company held by the non-breaching Member
for its Fair Market Value and withdraw as a Member from the Company.

 

ARTICLE XI 

 

ACCOUNTING; TAX MATTERS

 

Section 11.01   Financial Statements. The Company shall furnish to each Member
the following reports:

 

(a)        As soon as available, and in any event within one hundred twenty
(120) days after the end of each Fiscal Year, consolidated balance sheets of the
Company as at the end of each such Fiscal Year and consolidated statements of
income for such Fiscal Year, prepared in accordance with GAAP. At the election
and sole expense of Cole, an audit may be conducted with respect to any fiscal
year by the auditor selected by the Board and reasonable satisfactory to Cole.

 

(b)        As soon as available, and in any event within forty-five (45) days
after the end of each quarterly accounting period in each Fiscal Year (other
than the last fiscal quarter of the Fiscal Year), unaudited consolidated balance
sheets of the Company as at the end of each such fiscal quarter and for the
current Fiscal Year to date and unaudited consolidated statements of income,
cash flows and Members’ equity for such fiscal quarter and for the current
Fiscal Year to date, in each case setting forth in comparative form the figures
for the corresponding periods of the previous fiscal quarter, all in reasonable
detail and all prepared in accordance with GAAP, consistently applied (subject
to normal year-end audit adjustments and the absence of notes thereto), and
certified by the principal financial or accounting officer of the Company.

 

Section 11.02   Inspection Rights. Subject to Section 10.01, upon reasonable
notice from a Member, the Company shall afford such Member and its
Representatives access during normal business hours to (i) the Company’s
properties, offices and other facilities; (ii) the corporate, financial and
similar records, reports and documents of the Company, including all books and
records, minutes of proceedings, internal management documents, reports of
operations, reports of adverse developments, copies of any management letters
and communications with Members, and to permit each Member and its
Representatives to examine such documents and make copies thereof or extracts
therefrom; and (iii) any Officers, senior employees and accountants of the
Company and to afford each Member and its Representatives the opportunity to
discuss and advise on the affairs, finances and accounts of the Company with
such Officers, senior employees and accountants (and the Company hereby
authorizes such employees and accountants to discuss with such Member and its
Representatives such affairs, finances and accounts); provided that (x) the
requesting Member shall bear its own expenses and all reasonable expenses
incurred by the Company in connection with any inspection or examination
requested by such Member pursuant to this Section 11.02 and (y) if the Company
provides or makes available any report or written analysis for any Member
pursuant to this Section 11.02, it shall promptly provide or make available such
report or analysis to or for the other Members.

 



36

 

 

Section 11.03   Income Tax Status. It is the intent of the Company and the
Members that the Company shall be treated as a partnership for U.S. federal,
state and local income tax purposes. Neither the Company, the Partnership
Representative nor any Member shall make an election for the Company to be
treated as other than a partnership pursuant to Treasury Regulations Section
301.7701-3.

 

Section 11.04   Partnership Representative.

 

(a)      The Members hereby appoint Christopher R. Mitchell, the Company’s Chief
Financial Officer, as the “partnership representative” (the “Partnership
Representative”) as provided in Code Section 6223(a). The Members hereby appoint
William J. Rouhana, Jr., as the sole person authorized to act on behalf of the
Partnership Representative (the “Designated Individual”). The Designated
Individual may be removed at any time by the Board. The Partnership
Representative shall resign if it is no longer a Member, and the Designated
Individual shall resign if he is no longer an officer of the Partnership
Representative. In the event of the resignation of the Partnership
Representative, the other Members shall select a replacement. In the event of
the resignation or removal of the Designated Individual, the Board shall select
a replacement. If the resignation or removal of the Partnership Representative
or Designated Individual occurs prior to the effectiveness of the resignation or
removal under applicable Treasury Regulations or other administrative guidance,
the Partnership Representative or Designated Individual that has resigned or
been removed shall not take any actions in its capacity as Partnership
Representative or Designated Individual except as directed by the other Members,
in the case of a Partnership Representative that has resigned, or the Board, in
the case of a Designated Individual that has resigned or been removed.

 

(b)       The Partnership Representative is authorized and required to represent
the Company in connection with all examinations of the Company’s affairs by
Taxing Authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services and costs associated
therewith. The Partnership Representative shall promptly notify Ozer if any tax
return of the Company is audited and upon the receipt of a notice of final
partnership administrative adjustment or final partnership adjustment, and shall
keep Ozer reasonably informed of the status of any tax audit and resulting
administrative and judicial proceedings. Without the consent of Ozer, the
Partnership Representative shall not extend the statute of limitations, file a
request for administrative adjustment, file suit relating to any Company tax
refund or deficiency or enter into any settlement agreement relating to items of
income, gain, loss or deduction of the Company with any Taxing Authority.

 

(c)       To the extent permitted by applicable law and regulations, the Company
will annually elect out of the partnership audit procedures enacted under
Section 1101 of the BBA (the “BBA Procedures”). For any year in which applicable
law and regulations do not permit the Company to elect out of the BBA
Procedures, then within forty-five (45) days of any notice of final partnership
adjustment, the Company will elect the alternative procedure under Code Section
6226, and furnish to the Internal Revenue Service and each Member during the
year or years to which the notice of final partnership adjustment relates a
statement of the Member’s share of any adjustment set forth in the notice of
final partnership adjustment.

 



37

 

 

(d)       Each Member agrees that such Member shall not treat any Company item
inconsistently on such Member’s federal, state, foreign or other income tax
return with the treatment of the item on the Company’s return. Any deficiency
for taxes imposed on any Member (including penalties, additions to tax or
interest imposed with respect to such taxes and any taxes imposed pursuant to
Code Section 6226) will be paid by such Member and if required to be paid (and
actually paid) by the Company, will be recoverable from such Member as provided
in Section 6.03(d).

 

(e)        Except as otherwise provided herein, the Partnership Representative
shall have sole discretion to make any determination regarding income tax
elections it deems advisable on behalf of the Company; provided, that the
Partnership Representative will make an election under Code Section 754, if
requested in writing by a Member.

 

(f)         Notwithstanding the foregoing, the Partnership Representative shall
not take any action with respect to income taxes to the extent such action will
have a disproportionately adverse impact upon any Member as compared with the
other Members, without the consent of the Member being disproportionately
affected, which consent is not to be unreasonably withheld, conditioned, or
delayed.

 

Section 11.05   Tax Returns. At the expense of the Company, the Board (or any
Officer that it may designate) shall endeavor to cause the preparation and
timely filing (including extensions) of all tax returns required to be filed by
the Company pursuant to the Code as well as all other required tax returns in
each jurisdiction in which the Company owns property or does business. The
Partnership Representative shall use commercially reasonable efforts to provide
the other Members, for its review and comment, copies of all tax returns at
least thirty (30) days prior to the filing thereof. If all Members (other than
CSSE), as a group, object to any item on any such tax return, the Partnership
Representative shall consider such item in good faith. As soon as reasonably
possible after the end of each Fiscal Year, the Board or designated Officer will
cause to be delivered to each Person who was a Member at any time during such
Fiscal Year, IRS Schedule K-1 to Form 1065 and such other information with
respect to the Company as may be necessary for the preparation of such Person’s
federal, state and local income tax returns for such Fiscal Year.

 

Section 11.06   Company Funds. All funds of the Company shall be deposited in
its name, or in such name as may be designated by the Board, in such checking,
savings or other accounts, or held in its name in the form of such other
investments as shall be designated by the Board. All withdrawals of such
deposits or liquidations of such investments by the Company shall be made
exclusively upon the signature or signatures of such Officer or Officers as the
Board may designate.

 



38

 

 

ARTICLE XII 

 

DISSOLUTION AND LIQUIDATION

 

Section 12.01   Events of Dissolution. The Company shall be dissolved, and its
affairs wound up only upon the occurrence of any of the following events:

 





(a)        The determination by the Board to dissolve the Company;

 

(b)        The Bankruptcy of a Member, unless within forty-five (45) days after
the occurrence of such Bankruptcy, the Board determines to continue the business
of the Company;

 

(c)        The sale, exchange, involuntary conversion, or other disposition or
Transfer of all or substantially all the assets of the Company; or

 

(d)        The entry of a decree of judicial dissolution under § 18-802 of the
Delaware Act.

 

Section 12.02   Effectiveness of Dissolution. Dissolution of the Company shall
be effective on the day on which the event described in Section 12.01 occurs,
but the Company shall not terminate until the winding up of the Company has been
completed, the assets of the Company have been distributed as provided in
Section 12.03 and the Certificate of Formation shall have been cancelled as
provided in Section 12.04.

 

Section 12.03   Liquidation. If the Company is dissolved pursuant to Section
12.01, the Company shall be liquidated and its business and affairs wound up in
accordance with the Delaware Act and the following provisions:

 

(a)        The Board shall act as liquidator to wind up the Company (the
“Liquidator”). The Liquidator shall have full power and authority to sell,
assign and encumber any or all of the Company’s assets and to wind up and
liquidate the affairs of the Company in an orderly and business-like manner;
provided that, if the Board is the Liquidator, it shall act in accordance with
the governance provisions in Article VII until the winding up occurs.

 

(b)       As promptly as possible after dissolution and again after final
liquidation, the Liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable.

 

(c)        The Liquidator shall liquidate the assets of the Company and
distribute the proceeds of such liquidation in the following order of priority,
unless otherwise required by mandatory provisions of Applicable Law:

 

(i)               first, to the payment of all of the Company’s debts and
liabilities to its creditors (including Members that are creditors, if
applicable) and the expenses of liquidation (including sales commissions
incident to any sales of assets of the Company);

 

(ii)             second, to the establishment of and additions to reserves that
are determined by the Liquidator to be reasonably necessary for any contingent
unforeseen liabilities or obligations of the Company;

 

(iii)            third, to the Members pro rata in accordance with their
respective Percentage Interests.

 

(d)       Notwithstanding the provisions of Section 12.03(c) that require the
liquidation of the assets of the Company, but subject to the order of priorities
set forth in Section 12.03(c), if upon dissolution of the Company the Liquidator
reasonably determines that an immediate sale of part or all of the Company’s
assets would be impractical or could cause undue loss to the Members, the
Liquidator may defer the liquidation of any assets except those necessary to
satisfy Company liabilities and reserves, and may, upon unanimous consent of the
Members, distribute to the Members, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 12.03(c), undivided interests in such
Company assets as the Liquidator deems not suitable for liquidation. Any such
distribution in kind shall be subject to such conditions relating to the
disposition and management of such properties as the Liquidator deems reasonable
and equitable and to any agreements governing the operating of such properties
at such time. For purposes of any such distribution, any property to be
distributed will be valued at its Fair Market Value, as determined by the
Liquidator in good faith.

 



39

 

 

Section 12.04   Cancellation of Certificate. Upon completion of the distribution
of the assets of the Company as provided in Section 12.03(c), the Company shall
be terminated and the Liquidator shall cause the cancellation of the Certificate
of Formation in the State of Delaware and of all qualifications and
registrations of the Company as a foreign limited liability company in
jurisdictions other than the State of Delaware and shall take such other actions
as may be necessary to terminate the Company.

 

Section 12.05   Survival of Rights, Duties and Obligations. Dissolution,
liquidation, winding up or termination of the Company for any reason shall not
release any party from any Loss that at the time of such dissolution,
liquidation, winding up or termination already had accrued to any other party or
thereafter may accrue in respect of any act or omission prior to such
dissolution, liquidation, winding up or termination. For the avoidance of doubt,
none of the foregoing shall replace, diminish or otherwise adversely affect any
Member’s right to indemnification pursuant to Section 8.03.

 

Section 12.06   Recourse for Claims. Each Member shall look solely to the assets
of the Company for all distributions with respect to the Company, such Member’s
Capital Account, and such Member’s share of Net Income, Net Loss and other items
of income, gain, loss and deduction, and shall have no recourse therefor (upon
dissolution or otherwise) against the Liquidator or any other Member.

 

ARTICLE XIII 

 

MISCELLANEOUS

 

Section 13.01   Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with the preparation and
execution of this Agreement, or any amendment or waiver hereof, and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

 

Section 13.02   Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Company and each Member hereby agrees, at
the request of the Company or any other Member, to execute and deliver such
additional documents, instruments, conveyances and assurances and to take such
further actions as may be required to carry out the provisions hereof and give
effect to the transactions contemplated hereby.

 

Section 13.03   Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by email
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient; provided, no email shall be deemed to
have been given hereunder unless the sender has also hand delivered, delivered
by courier or mailed a physical copy of the contents of such email in accordance
with clauses (a), (b) and/or (d) of this Section 13.03; or (d) on the third
(3rd) day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 13.03):

 



40

 

 

If to the Company:   Landmark Studio Group LLC
132 E Putnam Ave, Floor 2
Cos Cob, Connecticut 06807
E-mail: wrouhana@chickensoupforthesoul.com
Attention: William J. Rouhana, Jr.       with a copy to:  

Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11th Floor

New York, New York 10174

E-mail: dmiller@graubard and bross@graubard.com

Attention: David Alan Miller and Brian L. Ross  

    If to CSSE:  

Chicken Soup for the Soul Entertainment, Inc.

132 E. Putnam Avenue, Floor 2

Cos Cob, Connecticut 06807

E-mail: wrouhana@chickensoupforthesoul.com

Attention: William J. Rouhana, Jr.  

    with a copy to:  

Graubard Miller
The Chrysler Building, 11th Floor

405 Lexington Avenue

New York, New York 10174

E-mail: dmiller@graubard and bross@graubard.com

Attention: David Alan Miller and Brian L. Ross  

    If to Cole Investments VII LLC

Cole Strategic Partners

7047 E Greenway Pkwy

Unit 250
Scottsdale, Arizona 85254

E-mail: smisselbrook@colestrategicpartners.com

Attention: Simon Misselbrook  

    with a copy to:

Eisner LLPC

9601 Wilshire

7th Floor
Beverly Hills, California 90210

Email: Bkilb@eisnerlaw.com

Attn: Brian D. Kilb, Esq.  

 



41

 

 

If to David Ozer:  

David Ozer

26 Woodgreen Lane

Roslyn Heights, NY 11577

Email: david@ozerproductions.com  

    with a copy to:  

Fox Rothschild LLP

101 Park Ave

Suite 1700

New York, NY 10178

Email: mchung@foxrothschild.com and msimon@foxrothschild.com

Attn: Michael H. Chung, Esq. and Mark H. Simon, Esq.  

    If to Legend Capital Management, LLC

For Legend Capital Management

11 Hunters Lane

Roslyn, NY 11576

Email: egreenberg@legendcap.com

Attn: Evan Greenberg

1777 S. Harrison St.

Suite 1300

Denver, Colorado 80210  

    If to Kevin V. Duncan Email: kduncan@duncanoil.com

 

Section 13.04   Purchase Rights under Credit Agreement. Notwithstanding anything
to the contrary contained herein, on or prior to the Maturity Date (as defined
in the Cole Credit Line), Cole may elect by written notice to the Company (a
“Conversion Exercise”) to purchase up to 4,000 Common Units of the Company
(currently representing a 4% Percentage Interest) by forgiving and converting
principal (and accrued but unpaid interest thereon) then outstanding under the
Cole Credit Line into Common Units on the basis of 1,000 Common Units (currently
representing a 1% Economic Percentage) for each $1,000,000 of principal and
accrued but unpaid interest thereon then outstanding under the Credit Facility.
For example, if a total $4 million principal and interest is outstanding under
the Cole Credit Line at the time of the Conversion Exercise, 4,000 Common Units
would be issued to Cole (and the ownership of David Ozer reduced by the same
amount); if $3 million principal and interest is outstanding under the Cole
Credit Line at the time of the Conversion Exercise, 3,000 Common Units would be
issued to Cole (and the ownership of David Ozer reduced by the same amount). If
at the time of the Conversion Exercise, the principal and outstanding under the
Cole Credit Line would not allow Cole to receive an aggregate of 4,000 Common
Units upon such conversion, Cole may elect to purchase that number of Common
Units for cash payable to the Company (on the basis of $1,000,000 per 1,000
Common Units) that, when combined with the Common Units issued upon such
conversion, totals 4,000 Common Units (and the ownership of David Ozer reduced
by the same amount).

 

Section 13.05   Headings. The headings in this Agreement are inserted for
convenience or reference only and are in no way intended to describe, interpret,
define, or limit the scope, extent or intent of this Agreement or any provision
of this Agreement.

 

Section 13.06   Severability. If any term or provision of this Agreement is held
to be invalid, illegal or unenforceable under Applicable Law in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Except as
provided in Section 8.03(g), upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to affect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 



42

 

 

Section 13.07   Entire Agreement. This Agreement, together with the Certificate
of Formation and all related Exhibits, Annexes and Schedules attached hereto and
thereto, contain the entire agreement among the parties with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, oral or written, with respect to such matters.

 

Section 13.08   Successors and Assigns. Subject to the restrictions on Transfers
set forth herein, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, legal
representatives and permitted assigns. Except as permitted by this Agreement, no
party may assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other parties and any
purported assignment in violation of the foregoing shall be null and void ab
initio.

 

Section 13.09   No Third-Party Beneficiaries. Except as expressly set forth in
Article VIII, which shall be for the benefit of and enforceable by Covered
Persons as described therein, nothing in this Agreement, express or implied, is
intended to confer upon any Person (including any creditor of the Company) other
than the Company and the Members, and their respective successors, legal
representatives and permitted assigns, any rights, benefits or remedies under or
by reason of this Agreement.

 

Section 13.10   Amendment. This Agreement may be amended by the holders of the
majority of the outstanding Common Units; provided, however, that no such
amendment shall be made to the extent such amendment will have a
disproportionately adverse impact upon any Member as compared with the other
Members, with the consent of such adversely effected Member.

 

Section 13.11   Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. For the avoidance of doubt, nothing contained in this
Section 13.10 shall diminish any of the explicit and implicit waivers described
in this Agreement, including in Section 13.13 hereof.

 

Section 13.12   Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware,
without regard to the laws of any other jurisdiction that might be applied
because of the conflicts of laws principles of such state.

 

Section 13.13   Arbitration. All actions or proceedings arising in connection
with, touching upon or relating to this Agreement, the breach thereof and/or the
scope of the provisions of this Section 13.12 shall be submitted to JAMS
Worldwide (“JAMS”) for binding arbitration under its Comprehensive Arbitration
Rules and Procedures if the matter in dispute is over Two Hundred Fifty Thousand
Dollars ($250,000) or under its Streamlined Arbitration Rules and Procedures if
the matter in dispute is Two Hundred Fifty Thousand Dollars ($250,000) or less
to be held solely in Fairfield County, Connecticut, in the English language in
accordance with the provisions below.

 



43

 

 

(a)        Each arbitration shall be conducted by a single arbitrator (the
“Arbitrator”) who shall be mutually agreed upon by the parties. If the parties
are unable to agree on the Arbitrator, the Arbitrator shall be appointed by
JAMS. The Arbitrator shall be a retired judge with at least ten (10) years of
experience in commercial matters.

 

(b)       The Arbitrator’s fees shall be split equally between the parties and
each party shall be responsible for the payment of its own costs, attorneys’
fees, expert fees and all of its other fees, costs and expenses in connection
with any arbitration, unless the Arbitrator finds that a party proceeded in bad
faith, in which case the Arbitrator may award fees or costs in the exercise of
discretion.

 

(c)        The parties shall be entitled to conduct discovery as the Arbitrator
authorizes as reasonable under all of the circumstances, based on findings that
the material sought is relevant to the issues in dispute and that the nature and
scope of such discovery is reasonable under all the circumstances. Such
discovery ordered by the Arbitrator shall be limited to depositions and
production of documents.

 

(d)       There shall be a record of the proceedings at the arbitration hearing
and the Arbitrator shall issue a Statement of Decision setting forth its factual
and legal basis. The Arbitrator’s decision shall be final and binding as to all
matters of substance and procedure and may be enforced by a petition to the Los
Angeles County Superior Court or, in the case of CSSE or the Company, such other
court having jurisdiction over CSSE or the Company, which may be made ex parte,
for confirmation and enforcement of the award.

 

(e)       The Arbitrator shall have the power to enter temporary restraining
orders and preliminary and permanent injunctions as proper under Connecticut
law. Neither party is permitted to commence or maintain any action in a court of
law with respect to dispute until such matter has been submitted to arbitration
as provided here, and then only for the purpose of enforcing the Arbitrator’s
award; provided, however, that prior to the appointment of the Arbitrator,
either party may seek pre-arbitration relief in a court of competent
jurisdiction in Fairfield County, Connecticut or, if sought by Ozer, such other
court that may have jurisdiction over CSSE or the Company. All arbitration
proceedings shall be closed to the public and confidential and all records
relating thereto shall be permanently sealed, except as necessary to obtain
court confirmation of the arbitration award.

 

(f)         Notwithstanding anything to the contrary herein, each Member hereby
irrevocably waives any right or remedy to seek and/or obtain injunctive or other
equitable relief or any order with respect to, and/or to enjoin or restrain or
otherwise impair in any manner, the production, distribution, exhibition or
other exploitation of any television program, motion picture, production or
project related to Borrower, its parents, Subsidiaries and Affiliates, or the
use, publication or dissemination of any advertising in connection with such
television program, motion picture, production or project. The provisions of
this Section 13.12(f) shall supersede any inconsistent provisions of any prior
agreement between the parties.

 

Section 13.14   Waiver of Jury Trial. Each party hereto hereby acknowledges and
agrees that any controversy that may arise under this Agreement is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Agreement or
the transactions contemplated hereby.

 



44

 

 

Section 13.15   Specific Performance. The parties agree that irreparable harm
would occur and that the parties would not have an adequate remedy at law if any
of the provisions of this Agreement were not performed in accordance with their
specific terms on a timely basis or were otherwise breached. It is accordingly
agreed that, without posting a bond or other undertaking, the parties shall be
entitled to injunctive or other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court of competent jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity. In the event that any
such action is brought in equity to enforce the provisions of this Agreement, no
party hereto will allege, and each party hereto hereby waives the defense or
counterclaim, that there is an adequate remedy at law. The parties further agree
that (a) by seeking any remedy provided for in this Section 13.14, a party
hereto shall not in any respect waive its right to seek any other form of relief
that may be available to such party hereto under this Agreement and (b) nothing
contained in this Section 13.14 shall require any party hereto to institute any
action for (or limit such party’s right to institute any action for) specific
performance under this Section 13.14 before exercising any other right under
this Agreement.

 

Section 13.16   Counterparts; Effectiveness. This Agreement may be executed in
several counterparts (any of which counterparts may be delivered by facsimile,
portable document format (pdf) or any electronic signature complying with the
U.S. federal ESIGN Act of 2000 (including DocuSign)), each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument. This Agreement shall become effective when each party shall have
received a counterpart hereof signed by all of the other parties. Until and
unless each party has received a counterpart hereof signed by the other parties,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). Minor variations in the form of the signature page,
including footers, will be disregarded in determining a party’s intent or the
effectiveness of such signature.

 



45

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  The Company:       LANDMARK STUDIO GROUP LLC         By:  /s/ William J.
Rouhana, Jr.   Name: William J. Rouhana, Jr.   Title: Executive Chairman

 

Signature Page to Limited Liability Company Agreement

 





 

 

  The Members:         CHICKEN SOUP FOR THE SOUL ENTERTAINMENT, INC.         By:
/s/ William J. Rouhana, Jr.   Name: William J. Rouhana, Jr.   Title: Chairman
and CEO         COLE INVESTMENTS VII, LLC         By: /s/ Simon Misselbrook  
Name: Simon Misselbrook   Title: President         /s/ David Ozer   DAVID OZER  
      LEGEND CAPITAL MANAGEMENT, LLC         By: /s/ Evan Greenberg   Name: Evan
Greenberg   Title: CEO and President         /s/ Kevin V. Duncan   KEVIN V.
DUNCAN

 

Signature Page to Limited Liability Company Agreement

 





 

 

SCHEDULE A

 

MEMBERS SCHEDULE

 

Member Name and Address  Percentage
Interest*   Common Units  Chicken Soup for the Soul Entertainment, Inc. (“CSSE)
132 E. Putnam Avenue, Floor 2W
Cos Cob, Connecticut 06860    51%   51,000  Cole Investments VII, LLC (“Cole”)
[address]   25%*   25,000  David Ozer (“Ozer”)
[address]   21%*   21,000  Legend Capital Management, LLC (“Legend”)
[address]   2%   2,000  Kevin V. Duncan (“Duncan”)
[address]   1%   1,000  Total:    100%*   100,000 

 

*Subject to adjustment in accordance with the terms hereof.

 





 

 

SCHEDULE B

 

INITIAL OFFICERS

 

 

Executive Chairman – William J. Rouhana, Jr.

 

Chief Executive Officer – David Ozer.

 

Chief Financial Officer – Christopher R. Mitchell

 





 